Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

dated as of September 19, 2019

 

among

 

MMA ENERGY HOLDINGS, LLC,

as Borrower,

 

EAST WEST BANK,
as Administrative Agent and Collateral Agent

 

and

 

THE LENDERS PARTY HERETO,

as Lenders

 

--------------------------------------------------------------------------------

 

Secured Revolving Credit Facility

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS AND INTERPRETATION

1

1.1

Definitions

1

1.2

Accounting Terms

23

1.3

Interpretation, etc.

24

 

 

 

SECTION 2. LOANS

24

2.1

Revolving Loans

24

2.2

Use of Proceeds

25

2.3

Evidence of Debt; Register; Lender’s Books and Records; Notes

26

2.4

Interest on Loans

26

2.5

Continuation

27

2.6

Default Interest

27

2.7

Fees

27

2.8

Prepayments

27

2.9

Controlled Accounts

28

2.10

Application of Proceeds

29

2.11

General Provisions Regarding Payments

30

2.12

Increases

32

2.13

Revolving Loans

32

2.14

Increased Costs; Capital Adequacy

34

2.15

Taxes; Withholding, etc.

36

2.16

Obligation to Mitigate

38

2.17

Defaulting Lenders

39

 

 

 

SECTION 3. CONDITIONS PRECEDENT

41

3.1

Closing Date

41

3.2

Conditions to Each Credit Extension

44

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

44

4.1

Organization; Requisite Power and Authority; Qualification; Other Names

44

4.2

Capital Stock and Ownership

45

4.3

Due Authorization

45

4.4

No Conflict

45

4.5

Governmental Consents

45

4.6

Binding Obligation

45

4.7

Eligible Renewable Loans; UCC Filings

46

4.8

Historical Financial Statements

46

4.9

No Material Adverse Effect

46

4.10

Adverse Proceedings, etc.

46

4.11

Payment of Taxes

46

4.12

Title to Assets

47

4.13

No Indebtedness

47

4.14

No Defaults

47

 

i

--------------------------------------------------------------------------------



 

4.15

Material Contracts

47

4.16

Governmental Regulation

47

4.17

Margin Stock

47

4.18

Employee Benefit Plans

47

4.19

Certain Fees

47

4.20

Solvency; Fraudulent Conveyance

47

4.21

Compliance with Requirements of Laws

48

4.22

Representations and Warranties of Credit Documents

48

4.23

Disclosure

48

4.24

Patriot Act

48

4.25

Change of Control

48

4.26

Capital Lease Obligations

49

 

 

 

SECTION 5. AFFIRMATIVE COVEN ANTS

49

5.1

Financial Statements and Other Reports

49

5.2

Existence

52

5.3

Payment of Taxes and Claims

53

5.4

Insurance

53

5.5

Inspections; Compliance Audits; Regulatory Review

53

5.6

Lender Meetings

54

5.7

Compliance with Laws

54

5.8

Further Assurances

55

5.9

Disaster Recovery Plan

55

5.10

Renewable Loan Actions

55

5.11

Collections

55

 

 

 

SECTION 6. NEGATIVE COVENANTS

55

6.1

Indebtedness

55

6.2

Liens

55

6.3

No Further Negative Pledges

56

6.4

Investments

56

6.5

Fundamental Changes; Disposition of Assets; Acquisitions

56

6.6

Transactions with Affiliates

56

6.7

Conduct of Business

56

6.8

Sales of Renewable Loans

57

6.9

Servicing

57

6.10

Credit Documents

57

6.11

Changes to the Credit Policies or Servicing Policy

57

6.12

Standard Loan Requirements

57

6.13

Sales and Lease-Backs

57

6.14

Funding Entities

58

 

 

 

SECTION 7. EVENTS OF DEFAULT

60

7.1

Events of Default

60

 

 

 

SECTION 8. AGENTS

63

8.1

Appointment of Agents

63

 

ii

--------------------------------------------------------------------------------



 

8.2

Powers and Duties

63

8.3

Collateral Documents and Guaranty

63

 

 

 

SECTION 9. MISCELLANEOUS

63

9.1

Notices

63

9.2

Expenses

64

9.3

Indemnity

64

9.4

Set Off

65

9.5

Amendments and Waivers; Administrative Agent Consent

66

9.6

Successors and Assigns; Participations

67

9.7

Independence of Covenants

70

9.8

Survival of Representations, Warranties and Agreements

70

9.9

No Waiver; Remedies Cumulative

70

9.10

Marshalling; Payments Set Aside

71

9.11

Severability

71

9.12

Third Party Beneficiaries

71

9.13

Headings

71

9.14

APPLICABLE LAW

71

9.15

CONSENT TO JURISDICTION

71

9.16

WAIVER OF JURY TRIAL

72

9.17

Usury Savings Clause

73

9.18

Counterparts

73

9.19

Effectiveness

73

9.20

Patriot Act

73

9.21

Treatment of Certain Information; Confidentiality

74

 

iii

--------------------------------------------------------------------------------



 

APPENDICES:

A

Revolving Commitments

 

B

Notice Addresses

 

C

Eligibility Criteria

 

D

Excess Concentration Amounts

 

E

Collateral Performance Triggers

 

 

 

SCHEDULES:

1.1(a)

Borrower’s Share

 

1.1(b)

Financial Covenants

 

1.2

Funding Entities

 

1.3

Controlled Accounts

 

4.1

Trade Names

 

6.12

Standard Loan Requirements

 

 

 

EXHIBITS:

A

Form of Funding Notice

 

B

Form of Revolving Loan Note

 

C

Form of Compliance Certificate

 

D

Form of Borrowing Base Certificate

 

E

Form of Assignment Agreement

 

F

Form of U.S. Tax Compliance Certificate

 

G

Form of Closing Date Certificate

 

H

Form of Solvency Certificate

 

I

Form of Monthly Servicing Report

 

J

Form of Joinder Agreement

 

iv

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of September 19, 2019 (as it may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), is entered into among MMA ENERGY HOLDINGS, LLC,
a Maryland limited liability company (the “Borrower”), and EAST WEST BANK
(“EWB”), as Administrative Agent (in such capacity, together with its successors
and assigns, the “Administrative Agent”), and as Collateral Agent (in such
capacity, together with its successors and assigns, the “Collateral Agent”) and
each financial institution listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
or in a Joinder Agreement (together with their respective successors and
assigns, the “Lenders”).

 

RECITALS:

 

WHEREAS, each Lender has agreed to extend a senior secured revolving credit
facility (the “Facility”) to the Borrower, upon the terms and subject to the
conditions set forth in this Agreement and in the other Credit Documents;

 

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on the Collateral;

 

WHEREAS, the Borrower has agreed to pledge 100% of the Capital Stock of REL to
the Collateral Agent, for the benefit of the Secured Parties; and

 

WHEREAS, the Performance Guarantor is willing to guarantee the obligations of
the Borrower under this Agreement and in the other Credit Documents.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.  DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions.  The following terms used herein,
including in the preamble, recitals, exhibits and schedules hereto, shall have
the following meanings:

 

“Account Bank” means East West Bank, in its capacity as account bank with
respect to the Controlled Accounts, and its successors and assigns.

 

“Account Bank Fees” means the fees, expenses and indemnities payable to the
Account Bank in connection to the Controlled Accounts pursuant to the Controlled
Account Agreement.

 

“Administrative Agent” as defined in the preamble hereto.

 

--------------------------------------------------------------------------------



 

“Advance Rate” means (i) with respect to any Eligible Renewable Loan that is a
Construction Loan, 75%, (ii) with respect to any Eligible Renewable Loan that is
a Late Stage Development Loan, 60%, (iii) with respect to any Eligible Renewable
Loan that is a Permanent Loan, 90% and (iv) with respect to any cash held by a
Funding Entity, 95%, in each case, multiplied by the applicable Borrower’s
Share.

 

“Adverse Proceeding” means, with respect to any Person, any non-frivolous
action, suit, proceeding (whether administrative, judicial or otherwise),
non-routine governmental investigation or arbitration at law or in equity, or
before or by any Governmental Authority, domestic or foreign, whether pending
or, to the knowledge of such Person, threatened in writing against such Person,
or any of their respective property.

 

“Affected Lender” as defined in Section 2.13(a).

 

“Affected Loans” as defined in Section 2.13(a).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote 25% or more of the Securities having ordinary voting power for
the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

 

“Agent” means each of the Administrative Agent and the Collateral Agent.

 

“Agent Fee Letter” means the letter agreement, dated as of the Closing Date,
between the Administrative Agent and the Borrower, specifying the fees payable
to the Agent, as it may be amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

 

“Agent Margin Fee” shall have the meaning specified in the Agent Fee Letter.

 

“Agreement” as defined in the preamble hereto.

 

“Applicable Margin” means 2.75%.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, president, vice president, chief financial officer,
general counsel, secretary or treasurer (or, in each case, the equivalent
thereof).

 

2

--------------------------------------------------------------------------------



 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Borrower” as defined in the preamble hereto.

 

“Borrower’s Share” means (i) with respect to any asset held by REL or the
Borrower, 100% and (ii) with respect to any asset held by a Funding Entity that
is not REL, the percentage reflecting the Borrower’s and/or REL’s economic and
voting interest in the Capital Stock of such Funding Entity as of the relevant
date of determination, which percentages for SDL, SPL and SCL, as of the Closing
Date, are set forth on Schedule 1.1(a) hereto.

 

“Borrowing Base” means, as of any date of determination, an amount equal to
(i) the sum of the Renewable Loan Advance Amount for each Eligible Renewable
Loan in the Portfolio, plus (ii) all amounts on deposit in the Collection
Accounts and the Reserve Accounts, minus (iii) any Excess Concentration Amounts,
minus (iv) all accrued but unpaid interest and fees with respect to the Facility
due and payable on the following Settlement Date, in each case, as of such date
of determination.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit D, executed by an Authorized Officer of the Borrower and delivered to
the Administrative Agent, which sets forth the calculation of the Borrowing
Base, including a calculation of each component thereof.

 

“Borrowing Base Deficiency” means the amount by which the Facility Amount
exceeds the Borrowing Base (including in connection with any Eligible Renewable
Loan becoming a Defaulted Renewable Loan).

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in either such state are authorized or required by
law or other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the LIBOR Rate or any
Loans, the term “Business Day” shall mean any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP as of December 31, 2018, is or should be accounted for as a
capital lease on the balance sheet of that Person or (ii) as lessee which is a
transaction of a type commonly known as a “synthetic lease” (i.e., a transaction
that is treated as an operating lease for accounting purposes but with respect
to which payments of rent are intended to be treated as payments of principal
and interest on a loan for Federal income tax purposes).

 

“Capital Lease Obligations” means, with respect to any Person, obligations of
such Person and its Subsidiaries under Capital Leases, and, for purposes hereof,
the amount of any such obligation shall be the capitalized amount thereof
determined in accordance with GAAP.

 

3

--------------------------------------------------------------------------------



 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Change of Control” means, at any time, (i) with respect to the Borrower, the
Performance Guarantor shall cease to beneficially own and control, directly or
indirectly, 100% on a fully diluted basis of the economic and voting interest in
the Capital Stock of the Borrower free and clear of any material adverse claims
not being contested in good faith or (ii) with respect to REL, the Borrower
shall cease to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of REL free and clear of any
material adverse claims not being contested in good faith, (iii) with respect to
the Performance Guarantor, the acquisition after the Closing Date by any Person,
or two (2) or more Persons acting in concert, of beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of outstanding shares of voting stock of the
Performance Guarantor at any time if after giving effect to such acquisition
such Person or Persons owns more than fifty percent (50%) of such outstanding
voting stock or (iv) the disposition of all or substantially all assets of any
Credit Party.

 

“Closing Date” means September 19, 2019.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G.

 

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means this Agreement, the Security Agreement, the Pledge
Agreements, the Guaranty and all other instruments, documents and agreements
delivered by, or on behalf or at the request of, the Borrower pursuant to this
Agreement or any of the other Credit Documents, as may be reasonably necessary,
in order to grant to, or perfect in favor of, the Collateral Agent, for the
benefit of the Secured Parties, a First Priority Lien on any of the Collateral
or to protect or preserve the interests of the Collateral Agent or the Secured
Parties therein.

 

“Collateral Performance Trigger” means the breach of any of the collateral
performance tests specified in Appendix E.

 

“Collection Accounts” means each of the Collection Accounts listed on Schedule
1.3 hereto and the “Controlled Accounts” means each of these accounts.

 

“Collection Period” means the period from and including the first day of a
calendar month to and including the last day of such calendar month, provided,
however, that the initial Collection Period will commence on the Closing Date
and end on the last day of the calendar

 

 

4

--------------------------------------------------------------------------------



 

month in which the Closing Date occurred and the last Collection Period will
commence on the first day of the calendar month where the Termination Date
occurs and end on the Termination Date.

 

“Collections” means any and all cash distributions and other cash proceeds
received by the Borrower with respect to any Renewable Loans owned by the
Borrower or distributed to the Borrower by each Funding Entity including, but
not limited to, net operating cash flows, net cash flows from capital
transactions and any other cash activity that represents a distribution of
income or returns of capital from each Funding Entity to the Borrower and any
net income generated by investments made by the Borrower or REL.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Compliance Review” as defined in Section 5.5(b).

 

“Consolidated Debt Service Coverage Ratio” means with respect to any Person,
Consolidated EBITDA divided by all interest payments made on any Indebtedness of
such Person or its Subsidiaries during such measured time period.

 

“Consolidated EBITDA” means with respect to any Person, Consolidated Net Income
plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary cash or non cash or non-recurring non-cash
expenses or losses incurred other than in the ordinary course of business,
(vi) all fees, costs, expenses and reimbursement obligations incurred under the
Management Agreement with the Manager or its affiliates or other consultants
pursuant to management services agreements and (vii) non-cash expenses related
to stock based compensation, minus, to the extent included in Consolidated Net
Income, extraordinary, unusual or non-recurring income or gains realized other
than in the ordinary course of business, all calculated for such Person and its
Subsidiaries in accordance with GAAP on a consolidated basis.

 

“Consolidated Interest Expense” means, with respect to any Person, with
reference to any period, consolidated interest expense (including, without
limitation, interest expense that is treated as interest in accordance with
GAAP) whether paid or accrued, of such Person and its Subsidiaries for such
period with respect to all outstanding Indebtedness of such Person and its
Subsidiaries allocable to such period in accordance with GAAP, including all
Capital Lease Obligations (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under interest rate hedging
agreements to the extent such net costs are allocable to such period in
accordance with GAAP).

 

“Consolidated Net Income” means, with respect to any Person, with reference to
any fiscal quarter, the net income (or loss) of such Person and its Subsidiaries
calculated on a consolidated basis for such period in accordance with GAAP plus
any accrued but unrealized gains on Renewable Loans during that same period to
the extent not previously included in the relevant financial calculations.

 

5

--------------------------------------------------------------------------------



 

“Consolidated Net Worth” means, with respect to any Person, with respect to any
fiscal quarter, an amount equal to (a) the total member’s equity of such Person
and its consolidated Subsidiaries that, in accordance with GAAP, is reflected on
the consolidated balance sheet of such Person and its consolidated Subsidiaries
as of the end of such fiscal quarter, plus (b) the aggregate carrying value of
any assets pledged under all nonrecourse Indebtedness (to the extent such assets
are not included as assets of such Person and its consolidated Subsidiaries in
the calculation of total member’s equity pursuant to clause (a)), as reflected
on the consolidated balance sheet of such Person and its consolidated
Subsidiaries as of the end of such fiscal quarter, plus (c) accrued but
unrealized gains on Renewable Loans outstanding as of the end of such fiscal
quarter (to the extent such gains are not included as assets of such Person and
its consolidated Subsidiaries in the calculation of total member’s equity
pursuant to clause (a)) minus (d) the aggregate outstanding principal balance of
all nonrecourse Indebtedness of such Person and its consolidated Subsidiaries as
of the end of such fiscal quarter (to the extent such nonrecourse Indebtedness
is not included as a liability of such Person and its consolidated Subsidiaries
in the calculation of total member’s equity pursuant to clause (a)),  minus
(e) the aggregate amount of such Person’s and its consolidated Subsidiaries’
intangible assets (as determined in accordance with GAAP), including without
limitation, goodwill, franchises, licenses, patents, trademarks, trade names,
copyrights, service marks and capitalized expenses.

 

“Construction Loan” means a loan for the construction of a Project.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Securities issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Controlled Account” means each of the Collection Accounts and the Reserve
Accounts listed on Schedule 1.3 hereto and the “Controlled Accounts” means each
of these accounts.

 

“Controlled Account Agreement” means that certain Annual Percentage Yield and
Account Terms Disclosure for Analyzed Business Checking, executed as of
September 4, 2019, by the Borrower pursuant to which the Controlled Accounts are
established.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Revolving Loan Notes, if any,
the Collateral Documents, the Fee Letters and all other documents, instruments
or agreements executed and delivered by the Borrower, Pledgor or the Performance
Guarantor for the benefit of any Agent or the Lenders in connection herewith.

 

“Credit Extension” means the making of a Loan.

 

“Credit Facility Cost of Funds” means the sum of (a) the product of (i) the
outstanding principal balance of the Revolving Loans and (ii) the Interest Rate.

 

“Credit Party” means, each of the Borrower, the Pledgor and the Performance
Guarantor.

 

6

--------------------------------------------------------------------------------



 

“Credit Policies” means the credit policies and practices and underwriting
guidelines of the Borrower established by the Performance Guarantor, in effect
as of the date hereof and in possession of the Administrative Agent, as such
policies and guidelines may be amended from time to time in accordance with the
terms of this Agreement.

 

“Debt to Net Worth Ratio” means, with respect to any Person, as of any date of
determination, the ratio of (a) Indebtedness for borrowed money (but excluding
Indebtedness outstanding that is contractually subordinated to the Indebtedness
of such Person and its Subsidiaries, so long as the term of such subordinated
Indebtedness extends beyond the Final Maturity Date) less “Deferred Revenues”
(as set forth as a line item on the Performance Guarantor’s consolidated balance
sheet in the most recent financial statement delivered pursuant to
Section 5.01(a)(i) or (ii) of this Agreement), in each case, as at such date and
calculated on a consolidated basis in accordance with GAAP net of unrestricted
cash on hand, to (b) Consolidated Net Worth, as at such date and calculated on a
consolidated basis in accordance with GAAP.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Funding Rate” as defined in Section 2.6.

 

“Default Ratio” means, as of the last day of any Collection Period, the
percentage equivalent of a fraction (i) the numerator of which is equal to the
Unpaid Principal Balance of all Defaulted Renewable Loans as of such date, and
(ii) the denominator of which is equal to the aggregate Unpaid Principal Balance
of all Renewable Loans owned by the Borrower or a Funding Entity as of such
date.

 

“Defaulted Renewable Loan” means a Renewable Loan as to which one of the
Renewable Loan Default Events specified in Annex A to Appendix C has occurred
and is continuing.

 

“Defaulting Lender” means, subject to Section 2.17, any Lender that (a) has
failed to fund all or any portion of its Loans as of the date such Loans were
required to be funded hereunder, (b) has notified the Borrower and the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect any
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting

 

7

--------------------------------------------------------------------------------



 

Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

 

“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.

 

“Dollars” and the sign “$” mean the lawful money of the United States.

 

“Eligible Assignee” means (i) each Lender or any Lender Affiliate (other than a
natural person), (ii) a commercial bank organized under the laws of the United
States, or any state thereof, and having total assets or net worth in excess of
$100,000,000, (iii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets or net worth in excess of $100,000,000, provided, that such bank is
acting through a branch or agency located in the United States, (iv) a finance
company, insurance company, or other financial institution or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business and having (together with its Affiliates) total
assets or net worth in excess of $100,000,000 and (v) any other Person (other
than a natural Person) approved by the Administrative Agent; provided that no
assignments shall be permitted to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof.

 

“Eligible Renewable Loan” means a Renewable Loan with respect to which the
applicable Eligibility Criteria are satisfied as of the applicable date of
determination (unless otherwise agreed to by the Agent). For the avoidance of
doubt, a Defaulted Renewable Loan is not an Eligible Renewable Loan and will not
be included in the calculation of the Borrowing Base.

 

“Eligibility Criteria” means the criteria specified in Appendix C hereto under
the definition of “Eligibility Criteria” with respect to the applicable type of
Renewable Loan, subject to any changes agreed to by the Administrative Agent and
the Borrower from time to time after the Closing Date, and as may be further
amended, supplemented or otherwise modified by the Administrative Agent in the
exercise of its Reasonable Discretion and in consultation with the Borrower from
time to time after the Closing Date, to reflect any new circumstance discovered
by the Administrative Agent during any audit or inspection as set forth in
Section 5.5, which

 

8

--------------------------------------------------------------------------------



 

materially and adversely affects the Lenders’ valuation of the Eligible
Renewable Loans; provided that any such changes shall be given prospective
effect only and shall not be applicable to any Renewable Loans in the Portfolio
prior to the date of such change.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Performance Guarantor, any of its
Subsidiaries or any of their respective ERISA Affiliates.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member and
(iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could be liable under the Internal Revenue
Code or ERISA as a result of its relationship with such former ERISA Affiliate.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation), (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan,
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA, (iv) the withdrawal
by any Credit Party or any of their respective ERISA Affiliates from any Pension
Plan with two or more contributing sponsors or the termination of any such
Pension Plan resulting in liability to such Credit Party pursuant to
Section 4063 or 4064 of ERISA, (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan, (vi) the imposition of liability
on any Credit Party or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, (vii) the withdrawal of any Credit Party or any of
their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefor, or the receipt by any Credit Party or
any of their respective ERISA Affiliates of notice

 

9

--------------------------------------------------------------------------------



 

from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA, (viii) the occurrence of an act
or omission which could give rise to the imposition on any Credit Party or, with
respect to any Pension Plan or Multiemployer Plan, any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan, (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan of a Credit Party, or, with respect to any Pension
Plan or Multiemployer Plan, any of their respective ERISA Affiliates, or the
assets thereof, or against such Credit Party or, with respect to any Pension
Plan or Multiemployer Plan, any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan, (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.

 

“Event of Default” means each of the conditions or events set forth in
Section 7.1.

 

“Excess Concentration Amounts” means the amounts set forth on Appendix D hereto,
as may be amended, supplemented or otherwise modified by the Administrative
Agent in the exercise of its Reasonable Discretion and in consultation with the
Borrower from time to time after the Closing Date, to reflect any new
circumstance discovered by the Administrative Agent during any audit or
inspection as set forth in Section 5.5 or otherwise disclosed by any Credit
Party in writing at any time, which is reasonably expected to materially and
adversely affect the Lenders’ valuation of the Eligible Renewable Loans
(including, without limitation, changes in Requirements of Law or in the nature
of the business of the Borrower); provided that any such changes shall be given
prospective effect only, shall not be applicable to any Renewable Loans in the
Portfolio prior to the date of such change or result in a recalculation of the
Borrowing Base solely a result of such changes.

 

“Excess Spread Ratio” for any date of determination means the positive
difference between (a) the weighted average annualized annual percentage rate of
the Renewable Loans owned by the Borrower or a Funding Entity in effect on the
last day of the preceding Collection Period weighted by unpaid principal balance
and (b) the product of (i) a fraction (A) the numerator of which is the Credit
Facility Cost of Funds during the immediately preceding Collection Period,
divided by (B) the average outstanding balance of the Revolving Loans during the
immediately preceding calendar month and (ii) 12.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or the Administrative Agent or required to be withheld or deducted from
a payment to a Lender or the Administrative Agent, (a) Taxes imposed on or
measured by net income (however

 

10

--------------------------------------------------------------------------------



 

denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Person being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such Tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Credit Document, or sold or assigned an interest in any Loan
or Credit Document), (b) in the case of any Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or commitment (other than pursuant to an assignment request by the Borrower) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.15, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Person’s failure to comply with Sections
2.15(d) and (e) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Renewable Loan” means Eligible Renewable Loans originated on or before
the Closing Date and which is owned by one of the Loan Holders.

 

“Facility” as defined in the Recitals hereto.

 

“Facility Amount” means, as at any date of determination, the aggregate
principal amount of all outstanding Loans.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantially comparable and not materially more onerous to comply with), any
Treasury Regulations promulgated thereunder or official administrative
interpretations thereof and any applicable agreement entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code as of the date of this Agreement
(or any amended or successor version described above), and any fiscal or
regulatory legislation, rules or official administrative practices adopted
pursuant to any applicable intergovernmental agreement, treaty or convention
among Governmental Authorities and implementing such Sections of the Internal
Revenue Code.

 

“Fee Letter” means each of the Agent Fee Letter and the Lenders’ Fee Letter.

 

the letter agreement, dated as of the Closing Date, between the Administrative
Agent and the Borrower, as it may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

 

“Final Maturity Date” means the Original Maturity Date; provided that the
Borrower may, on a one-time basis and so long as no Event of Default has
occurred and is continuing, extend the Final Maturity Date up to 12 months after
the Original Maturity Date upon written notice to the Administrative Agent to be
provided no earlier than two months before the Original

 

11

--------------------------------------------------------------------------------



 

Maturity Date and for the sole purpose of accommodating a refinancing and/or an
orderly repayment of the Revolving Loans.

 

“Financial Covenants” means the financial covenants set forth on Schedule
1.1(b) hereto.

 

“Financial Plan” as defined in Section 5.1(j).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Credit Parties ending on December 31
of each calendar year.

 

“Funding Entities” means the entity or entities listed on Schedule 1.2 hereto.

 

“Funding Notice” means a notice substantially in the form of Exhibit A.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof, consistently applied.

 

“Guaranty” means that certain guaranty, dated as of the Closing Date, by the
Performance Guarantor in favor of the Administrative Agent, on behalf of the
Lenders, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to any government, in each case
whether associated with a state of the United States, the United States, or a
foreign government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to the Lenders which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of the Performance Guarantor, for the Fiscal Year ended
2018, consisting of balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Year and (ii) for
the interim period from January 1, 2019 to the calendar month

 

12

--------------------------------------------------------------------------------



 

ending at least 30 days prior to the Closing Date, internally prepared,
unaudited financial statements of the Performance Guarantor, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for each quarterly period completed prior to the Closing
Date, in the case of each of clauses (i) and (ii), certified by the chief
financial officer (or the equivalent thereof) of each applicable Person that
they fairly present, in all material respects, the financial condition of the
such Person as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject, if applicable, to changes
resulting from audit and normal year-end adjustments.

 

“Increase Fee” shall have the meaning specified in the Lenders’ Fee Letter.

 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA), (v) all indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person, (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings, (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the
Indebtedness of another, (viii) any obligation of such Person the primary
purpose or intent of which is to provide assurance to an obligee that the
Indebtedness of the obligor thereof will be paid or discharged, or any agreement
relating thereto will be complied with, or the holders thereof will be protected
(in whole or in part) against loss in respect thereof, (ix) any liability of
such Person for Indebtedness of another through any Contractual Obligation
(contingent or otherwise) (1) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (2) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (1) or (2) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above and (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, whether entered into for
hedging or speculative purposes.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever, and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations), on common law
or equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of this Agreement or the other Credit Documents, or the transactions
contemplated hereby or thereby (other than consequential, incidental or punitive
damages and loss of anticipated profits or earnings), each Lender’s

 

13

--------------------------------------------------------------------------------



 

agreement to make Credit Extensions or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” as defined in Section 9.3(a).

 

“Independent Accountants” means (i) KPMG US LLP or (ii) such other firm of
independent certified public accountants registered with the Public Company
Accounting Oversight Board.

 

“Interest Period” means (i) initially, commencing on the Closing Date and ending
on the last day of the calendar month in which the Closing Date occurred and
(ii) thereafter, each Collection Period; provided, that no Interest Period with
respect to any portion of the Revolving Loans shall extend beyond the Final
Maturity Date.

 

“Interest Rate” as defined in Section 2.4(a).

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first Business Day of such
Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower of, or of a beneficial interest in, any of the Securities of any
other Person, (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, from any Person, of any Capital Stock of such
Person and (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by the Borrower to any other Person, including all indebtedness
and accounts receivable from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write ups, write downs or write offs with
respect to such Investment.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form set
forth in Exhibit J pursuant to which a new Lender becomes party to this
Agreement, with such amendments or modifications as may be approved by the
Administrative Agent.

 

“Late Stage Development Loan” means a loan for the late stage development of a
Project.

 

“Lender” as defined in the Preamble hereto.

 

14

--------------------------------------------------------------------------------



 

“Lender Affiliate” means, as applied to any Lender, Agent or any Person directly
or indirectly controlling (including any member of senior management of such
Person), controlled by, or under common control with, such Lender or Agent. For
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.

 

“Lenders’ Fee Letter” means the letter agreement, dated as of the Closing Date,
between the Administrative Agent and the Borrower, specifying the fees payable
to the Lenders, as it may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

 

“LIBOR Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period for a Loan, an interest rate (expressed as a percentage per
annum and rounded upward, as necessary, to the next nearest 1/1000 of 1%) equal
to the Administrative Agent’s LIBOR rate, which is that rate determined by the
Administrative Agent’s treasury desk to be the Interbank lending rate for a
period equal to one month, and which appears on the Bloomberg Screen B TMM
Page under the heading “LIBOR Fix” as of 11:00 am (London Time) on such Interest
Rate Determination Date (adjusted for any and all assessments, surcharges and
reserve requirements).  In no event shall the LIBOR Rate be deemed to be less
than one and one half percent (1.5%) per annum.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) or any other arrangement pursuant to which an
interest in property is retained by or vested in some other Person for security
purposes.

 

“Loan” means a Revolving Loan or a Protective Advance.

 

“Loan Agreement” means, with respect to a Renewable Loan, the commercial loan
agreement entered into between the related Obligor and the applicable Original
Lender in connection with the origination of such Renewable Loan.

 

“Loan Holder” means, in connection to any Renewable Loan, at any time of
determination, any of the Funding Entities and/or the Borrower which at such
time has title to such Renewable Loan.

 

“Manager” means Hunt Investment Management, LLC.

 

“Management Agreement” means any and all contractual arrangements by which the
Manager will exercise management control of the Funding Entities including
(i) with respect to REL, SCL and SPL, that certain Management Agreement, dated
on November 7, 2016, by and among REL and MMA Energy Capital, LLC, as amended,
restated and/or otherwise modified and that certain Assignment, dated on
January 8, 2018, pursuant to which MMA Energy Capital, LLC assigned all rights
and obligations under the aforementioned Management Agreement to the

 

15

--------------------------------------------------------------------------------



 

Manager and (ii) with respect to SDL, SDL’s Organizational Documents which
appoint the Manager as SDL’s “Administrative Member”.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, assets, financial condition or liabilities (actual or contingent) of
the Credit Parties, taken as a whole, (ii) the ability of the Borrower to pay
any Obligations or any of the Credit Parties to perform, in any material
respect, its obligations under any Credit Document to which it is a party,
(iii) the legality, validity, binding effect, or enforceability against any
Credit Party of a Credit Document to which it is a party, (iv) the validity,
collectability, or enforceability of the Eligible Renewable Loans taken as a
whole as a result of an action or failure to act on the part of any Credit Party
or Funding Entity or (v) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Credit
Document.

 

“Material Contract” means any contract or other arrangement to which the
Borrower or any Funding Entity is a party (other than the Credit Documents) for
which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect.

 

“Maximum Committed Amount” means $125,000,000; provided, that the “Maximum
Committed Amount” may be increased at the request of the Borrower, and at the
sole discretion of the Lenders, in accordance with Section 2.12.

 

“Monthly Reporting Date” means the tenth (10th) calendar day of each month, or
if such date is not a Business Day, the next succeeding Business Day.

 

“Monthly Servicing Report” means the Monthly Servicing Report, substantially it
the form of Exhibit I, or as otherwise agreed to by the Administrative Agent and
the Borrower.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to (i) any cash
payments or proceeds received by the Borrower or a Loan Holder (1) under any
casualty, business interruption or “key man” insurance policies in respect of
any covered loss thereunder or (2) as a result of the taking of any assets of
the Borrower or a Loan Holder by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) any actual
and reasonable costs incurred by the Borrower or a Loan Holder in connection
with the adjustment or settlement of any claims of the Borrower or a Loan Holder
in respect thereof.

 

“Net Loss Ratio” means, as of the last day of any Collection Period, the
percentage equivalent to a fraction, (i) the numerator of which is the positive
difference between (a) the aggregate Unpaid Principal Balance of all Renewable
Loans in the Portfolio that were written-off

 

16

--------------------------------------------------------------------------------



 

during such Collection Period and (b) the aggregate amount of recoveries with
respect to such written-off Renewable Loans (net of amounts, if any, retained by
any third party collection agent) received during the same period, and (ii) the
denominator of which is the aggregate Unpaid Principal Balance of the Renewable
Loans in the Portfolio as of such date.

 

“Obligations” means all obligations of every nature of the Borrower from time to
time owed to the Agents (including former Agents), the Lenders or any of them,
in each case under any Credit Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to the Borrower, would have accrued on any Obligation, whether or not a
claim is allowed against the Borrower for such interest in the related
bankruptcy proceeding), fees, expenses, indemnification or otherwise.

 

“Obligor” means, with respect to any Renewable Loan, the borrower under the
related Loan Agreement.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended.  In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

 

“Original Maturity Date” means the date that is 36 months after the Closing
Date.

 

“Original Lender” means, in connection to any Renewable Loan, one of the Funding
Entities or the Borrower, in each case, originating such Renewable Loan.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are imposed
with respect to an assignment or participation other than at Borrower’s request
(and, for the avoidance of doubt, Excluded Taxes are not Other Taxes).

 

“Participant Register” as defined in Section 9.6(h).

 

“Patriot Act” as defined in Section 4.24.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Performance Guarantor” means MMA Capital Holdings, Inc.

 

17

--------------------------------------------------------------------------------



 

“Permanent Loan” means a loan for the financing of a Project after construction
has been completed.

 

“Permitted Indebtedness” means the following: (i) any Indebtedness incurred
under (or contemplated by) the terms of this Agreement or the other Credit
Documents and (ii) Indebtedness in respect of netting services, overdraft
protections and similar arrangements, in each case, in connection with deposits
accounts maintained in the ordinary course of business.

 

“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America, (ii) federal funds, unsecured certificates of deposit,
time deposits, banker’s acceptances, and repurchase agreements having maturities
of not more than 365 days of any bank, the short-term debt obligations of which
are rated A-1+ (or the equivalent) by each of the rating agencies and, if it has
a term in excess of three months, the long-term debt obligations of which are
rated AAA (or the equivalent) by each of the Moody’s and S&P, (iii) deposits
that are fully insured by the Federal Deposit Insurance Corp. (FDIC),
(iv) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (i) through (iii) above,
and (v) such other investments as to which the Administrative Agent consents in
its sole discretion.

 

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips,” (ii) shall not have maturities in excess of one year, (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change and (iv) shall exclude any investment
where the right to receive principal and interest derived from the underlying
investment provides a yield to maturity in excess of 120% of the yield to
maturity at par of such underlying investment.  Interest may either be fixed or
variable, and any variable interest must be tied to a single interest rate index
plus a single fixed spread (if any), and move proportionately with that index. 
No investment shall be made which requires a payment above par for an obligation
if the obligation may be prepaid at the option of the issuer thereof prior to
its maturity.  All investments shall mature or be redeemable upon the option of
the holder thereof on or prior to the earlier of (x) three months from the date
of their purchase or (y) the Business Day preceding the day before the date such
amounts are required to be applied hereunder.

 

“Permitted Liens” means the following: (i) Liens in favor of the Collateral
Agent for the benefit of Secured Parties granted pursuant to any Credit
Document; (ii) Liens relating to any Permitted Debt; (iii) Liens for Taxes of
the Borrower which are not delinquent or which the Administrative Agent has
determined in the exercise of its sole and reasonable discretion (a) are being
diligently contested in good faith and by appropriate proceedings, and such
contest operates to suspend collection of the contested Taxes and enforcement of
a Lien, (b) the Borrower has the financial ability to pay, with all penalties
and interest, at all times without materially and adversely affecting the
Borrower and (c) are not, and will not be with appropriate filing, the giving of
notice and/or the passage of time, entitled to priority over any Lien of the

 

18

--------------------------------------------------------------------------------



 

Administrative Agent; (iv) deposits or pledges to secure obligations under
workers’ compensation, social security or similar laws, or under unemployment
insurance in the ordinary course of business; and (v) easements, rights of way,
restrictions, minor defects or irregularities in title and other similar Liens
not interfering in any material respect with the ordinary course of business of
the Borrower.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Pledge Agreements” means that certain (a) Pledge Agreement, dated as of the
Closing Date, between the Pledgor and the Collateral Agent on behalf of the
Secured Parties, as it may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof, pursuant to which the Pledgor
has pledged 100% of the Capital Stock of the Borrower to the Collateral Agent,
on behalf of the Secured Parties and (b) Pledge Agreement, dated as of the
Closing Date, between the Borrower and the Collateral Agent on behalf of the
Secured Parties, as it may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof, pursuant to which the
Borrower has pledged 100% of the Capital Stock of REL to the Collateral Agent,
on behalf of the Secured Parties.

 

“Pledgor” means MMA Financial TC, LLC, a Maryland limited liability company.

 

“Portfolio” means all Renewable Loans included in the Borrowing Base.

 

“Prepayment Premium” as defined in Section 2.8(b).

 

“Protective Advances” as defined in Section 2.1(c).

 

“Project” means, in relation to a Renewable Loan, the underlying utility,
commercial or industrial renewable energy project relating to, and being
provided as collateral with respect to, such Renewable Loan.

 

“Project Sponsor” means, the developer, EPC provider, asset owner, or other
renewable energy market participant that (a) has employees, (b) exercises
control (directly or indirectly) over the Obligor of a Renewable Loan and
(c) has executed an indemnity, an exception to non-recourse guaranty or a full
recourse guaranty, if any of the above exist, in connection with the applicable
Renewable Loan.

 

“Reasonable Discretion” means the Agents’ commercially reasonable judgment
exercised in good faith based upon their consideration of any factor that they
reasonably believe (a) could materially adversely affect the quantity, quality,
mix or value of Collateral, the enforceability or priority of the Collateral
Agent’s Liens, or the amount that the Agents and the Lenders could receive in
liquidation of any Collateral; (b) suggests that any collateral report or
financial information delivered by any Credit Party is incomplete, inaccurate or
misleading in any material respect; (c) materially increases the likelihood of
any insolvency or other similar proceeding involving a Credit Party; or
(d) creates or could result in an Event of Default. In exercising such

 

19

--------------------------------------------------------------------------------



 

judgment, the Agents may consider any factors that could materially increase the
legal, regulatory and/or credit risk of lending to the Borrower on the security
of the Collateral.

 

“Register” as defined in Section 2.3(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“REL” means Renewable Energy Lending, LLC, a Delaware limited liability company.

 

“Renewable Loan” means a Late Stage Development Loan, a Construction Loan or a
Permanent Loan.

 

“Renewable Loan Advance Amount” means at any time of determination for each
Renewable Loan the product of (i) the applicable Advance Rate and (ii) the
applicable Unpaid Principal Balance at such time.

 

“Renewable Loan Event of Default” means any of the events specified in Annex B
to Appendix C.

 

“Required Lenders” means, at any time, Lenders having Revolving Commitments
representing more than 50% of the Revolving Commitments of all Lenders at such
time.  The Revolving Commitments of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

 

“Requirements of Law” means, as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case binding upon the Person or any of its property or to which the Person
or any of its property is subject.

 

“Reserve Accounts” means each of the Reserve Accounts listed on Schedule 1.3
hereto.

 

“Reserve Account Amount” means, as of any date of determination, the amount of
funds then on deposit in the Reserve Accounts.

 

“Reserve Account Required Amount” means, as of any date of determination, an
amount equal to the product of (i) the Facility Amount, (ii) the Interest Rate
and (iii) 0.25.

 

“Reserve Account Deficiency” means the amount by which the Reserve Account
Required Amount exceeds the Reserve Account Amount.

 

“Revolving Availability” means, as of any date of determination, the difference
between (x) the lesser of the (i) the aggregate amount of the Revolving
Commitments and (ii) the Borrowing Base and (y) the Facility Amount, each on
such date of determination.

 

“Revolving Commitment” means the commitment of each Lender to make or otherwise
fund any Revolving Loan.  The amount of each Lender’s Revolving Commitment, if
any, is set forth on Appendix A or in the applicable Assignment Agreement or
Joinder Agreement, subject

 

20

--------------------------------------------------------------------------------



 

to any adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Revolving Commitments as of the Closing Date is
$70,000,000.

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Period End Date.

 

“Revolving Loan” means a Loan made by the Lenders to the Borrower pursuant to
Section 2.1.

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B, as it
may be amended, supplemented or otherwise modified from time to time.

 

“Revolving Period End Date” means the earliest to occur of (i) Final Maturity
Date and (ii) the date on which the Administrative Agent declares the occurrence
of an Event of Default (or such Event of Default is automatically deemed
declared) and all outstanding Obligations become immediately due and payable
pursuant to Section 7.1.

 

“Rolling 12-Month Default Ratio” means, with respect to the twelfth (12th)
Collection Period following the Closing Date and each Collection Period
thereafter, as of the last day of any Collection Period, the arithmetic average
of the Default Ratio for such Collection Period and the eleven (11) Collection
Periods immediately preceding such Collection Period.

 

“Rolling 12-Month Net Loss Ratio” means, with respect to the twelfth (12th)
Collection Period following the Closing Date and each Collection Period
thereafter, as of the last day of any Collection Period, the arithmetic average
of the Net Loss Ratio for such Collection Period and the eleven (11) Collection
Periods immediately preceding such Collection Period.

 

“S&P” means S&P Global Ratings.

 

“SCL” means Solar Construction Lending, LLC, a Delaware limited liability
company.

 

“SDL” means Solar Development Lending, LLC, a Delaware limited liability
company.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” shall have the meaning specified in the Security Agreement and
the Pledge Agreements, as applicable.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Account” means a “securities account” (as defined in the UCC).

 

21

--------------------------------------------------------------------------------



 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means that certain Security Agreement, dated as the Closing
Date, between the Borrower and the Collateral Agent on behalf of the Secured
Parties, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof.

 

“Servicing Policy” means the servicing policies and practices of the Borrower
established by the Performance Guarantor, in effect as of the date hereof and in
possession of the Administrative Agent as such policies and guidelines may be
amended from time to time in accordance with the terms of this Agreement.

 

“Settlement Date” means (i) the fifteenth (15th) calendar day of each month, or
if such date is not a Business Day, the next succeeding Business Day and
(ii) the Final Maturity Date.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer (or the equivalent thereof, including, without limitation, the
treasurer) of the applicable Credit Party substantially in the form of
Exhibit H.

 

“Solvent” means, with respect to any Credit Party or Funding Entity, that as of
the date of determination, both (i) (a) the sum of such entity’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
entity’s present assets, (b) such entity’s capital is not unreasonably small in
relation to its business as contemplated on the Closing Date or (c) such entity
has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise) and (ii) such entity
is “solvent” within the meaning given that term and similar terms under laws
applicable to it relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under GAAP).

 

“SPL” means Solar Permanent Lending, LLC, a Delaware limited liability company.

 

“Structuring Fee” shall have the meaning specified in the Agent Fee Letter.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.

 

22

--------------------------------------------------------------------------------



 

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, whether computed on a separate,
consolidated, unitary, combined or other basis and including any interest,
fines, additions to tax or penalties applicable thereto.

 

“Termination Date” means the date on, and as of, which (a) (i) all Loans have
been repaid in full in cash, (ii) all other Obligations (other than contingent
indemnification obligations for which demand has not been made) under this
Agreement and the other Credit Documents have been paid in full in cash or
otherwise completely discharged and (iii) the Final Maturity Date shall have
occurred or (b) this Agreement shall terminate in accordance with any other
provision hereof or by operation of law, including termination pursuant to
Section 2.8 hereof.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unpaid Principal Balance” means, with respect to any Eligible Renewable Loan,
as of any date of determination, an amount equal to the outstanding unpaid
principal balance of such Eligible Renewable Loan as of such date of
determination.

 

“Unused Fee” shall have the meaning specified in the Lenders’ Fee Letter.

 

“Upfront Fee” shall have the meaning specified in the Lenders’ Fee Letter.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” as defined under
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit F.

 

“Weighted Average Duration” means, as of the last day of any Collection Period,
(i) the product for each applicable Eligible Renewable Loan of (a) the remaining
term to maturity of such Eligible Renewable Loan and (b) the Unpaid Principal
Balance of such Eligible Renewable Loan, divided by (ii) the aggregate Unpaid
Principal Balance of all Eligible Renewable Loans of the same type as the
applicable Eligible Renewable Loan.

 

1.2                               Accounting Terms.  Except as otherwise
expressly provided herein, all accounting terms not otherwise defined herein
shall have the meanings assigned to them in conformity with GAAP.  Financial
statements and other information required to be delivered by the Borrower to the
Lenders pursuant to Sections 5.1(a), (b) and (c) shall be prepared in accordance
with GAAP as in effect at the time of such preparation (and delivered together
with the reconciliation statements provided for in Section 5.1(e), if
applicable).  If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Credit Document, and either
the Borrower or the Administrative Agent shall so request, the Administrative
Agent and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance

 

23

--------------------------------------------------------------------------------



 

with GAAP and accounting principles and policies in conformity with those used
to prepare the Historical Financial Statements and (b) the Borrower shall
provide to the Administrative Agent financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  If the Administrative Agent and
the Borrower cannot agree upon the required amendments within thirty (30) days
following the date of implementation of any applicable change in GAAP, then all
financial statements delivered and all calculations of financial covenants and
other standards and terms in accordance with this Agreement and the other Credit
Documents shall be prepared, delivered and made without regard to the underlying
change in GAAP.

 

1.3                               Interpretation, etc..  Any of the terms
defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference.  References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided.  The use herein of the word “include” or “including,” when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not no limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.  References to “knowledge” of the
Borrower or “Borrower’s knowledge” mean the actual knowledge of the Borrower’s
Authorized Officers.

 

SECTION 2.  LOANS

 

2.1                               Revolving Loans.

 

(a)                                 Revolving Commitments.

 

(i)                                     During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender agrees from time to time
to make loans to the Borrower (each a “Revolving Loan” and collectively, the
“Revolving Loans”) in an aggregate amount up to but not exceeding its Revolving
Commitment; provided, that after giving effect to the making of any Revolving
Loans in no event shall a Borrowing Base Deficiency exist.

 

(ii)                                  Subject to Section 2.1(b), amounts
borrowed pursuant to this Section 2.1(a) may be repaid and re-borrowed during
the Revolving Commitment Period.

 

(iii)                               Each Lender’s Revolving Commitment shall
expire on the Revolving Period End Date and all Revolving Loans, and all other
Obligations shall be paid in full no later than the Final Maturity Date.

 

24

--------------------------------------------------------------------------------



 

(b)                                 Borrowing Mechanics for Revolving Loans.

 

(i)                                     Revolving Loans made on any Credit Date
shall be made in an aggregate minimum amount of $100,000.

 

(ii)                                  Whenever the Borrower desires that the
Lenders make a Revolving Loan, the Borrower shall deliver to the Administrative
Agent a fully executed Funding Notice no later than 11:00 a.m. (New York City
time) at least three (3) Business Days in advance of the proposed Credit Date. 
Each such Funding Notice shall be delivered attaching a Borrowing Base
Certificate reflecting sufficient Revolving Availability for the requested
Revolving Loan.  Except as otherwise provided herein, a Funding Notice for a
Revolving Loan shall be irrevocable.

 

(iii)                               The Lenders shall, upon satisfaction of the
conditions precedent specified herein, make the amount of the Revolving Loan
requested available to the Borrower not later than 4:00 p.m. (New York City
time) on the proposed Credit Date by wire transfer of same day funds in Dollars,
to such account as may be designated in writing to the Administrative Agent by
the Borrower.

 

(iv)                              Unless otherwise permitted by the
Administrative Agent in its sole discretion, no more than one Revolving Loan
shall be made per calendar week.

 

(c)                                  Protective Advances.  Subject to the
limitations set forth below, and whether or not an Event of Default or a Default
shall have occurred and be continuing, the Administrative Agent is authorized by
the Borrower and the Lenders, from time to time in the Administrative Agent’s
sole discretion, to make Revolving Loans to the Borrower on behalf of the
Lenders, which the Administrative Agent, in its sole discretion, deems
reasonably necessary or desirable (i) to preserve or protect the Collateral, or
any portion thereof, to the extent that Borrower fails to do so or (ii) to pay
any other amount chargeable to or required to be paid by the Borrower pursuant
to the terms of this Agreement and the other Credit Documents, including,
without limitation, payments of principal, interest, fees and reimbursable
expenses to the extent Borrower fails to pay any such amount beyond any
applicable cure period, (any of such Loans are herein referred to as “Protective
Advances”); provided, that the aggregate amount of Revolving Loans plus
Protective Advances shall not exceed the Revolving Commitment then in effect. 
Protective Advances may be made even if the conditions precedent set forth in
Section 3 have not been satisfied.  Each Protective Advance shall be secured by
the Liens in favor of the Collateral Agent in and to the Collateral and shall
constitute Obligations hereunder.

 

2.2                               Use of Proceeds.  The proceeds of the
Revolving Loans shall be applied by the Borrower to (a) provide funds in
connection to the Existing Renewable Loans financed by the Funding Entities,
(b) financing the funding of additional Renewable Loans by the Funding Entities
or the Borrower and (c) to pay reasonable ongoing operating expenses of the
Borrower.  No portion of the proceeds of any Credit Extension shall be used in
any manner that causes such Credit Extension or the application of such proceeds
to violate Regulation T or Regulation U of the Board of Governors of the Federal
Reserve System, Regulation B, Regulation X or Regulation Z of the Consumer
Financial Protection Bureau or any other regulation thereof or to violate the
Exchange Act.

 

25

--------------------------------------------------------------------------------



 

2.3                               Evidence of Debt; Register; Lender’s Books and
Records; Notes.

 

(a)                                 Lender’s Evidence of Debt.  Each Lender
shall maintain on its internal records an account or accounts evidencing the
Obligations of the Borrower to such Lender, including the amounts of the Loans
made by it and each repayment in respect thereof.  Any such recordation shall be
conclusive and binding on the Borrower, absent demonstrable error; provided,
that in the event of any inconsistency between the Register and such Lender’s
records, the recordations in the Register shall govern absent manifest error. 
Any error in the recordations in the Register shall not affect each Lender’s
Revolving Commitment or the Borrower’s Obligations in respect of any Loans.

 

(b)                                 Register.  The Administrative Agent shall
maintain in the United States a register for the recordation of the names and
addresses of the Lenders and the Revolving Commitments and Loans of each Lender
from time to time (the “Register”).  The Register shall be available for
inspection by the Credit Parties or the Lenders at any reasonable time and from
time to time upon reasonable prior notice.  The Administrative Agent shall
record in the Register the Revolving Commitments and the Loans, and each
repayment or prepayment in respect of the principal amount (and stated interest)
of the Loans, and any such recordation shall be conclusive and binding on the
Borrower and the Lenders, absent manifest error; provided, that failure to make
any such recordation, or any error in such recordation, shall not affect each
Lender’s Revolving Commitments or the Borrower’s Obligations in respect of any
Loan.  The Borrower hereby designates the entity serving as the Administrative
Agent to serve as the Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.3(b), and the Borrower hereby agrees
that, to the extent such entity serves in such capacity, the entity serving as
the Administrative Agent and its officers, directors, employees, agents and
affiliates shall constitute “Indemnitees.”

 

(c)                                  Revolving Loan Notes.  Upon the written
request of any Lender, the Borrower shall execute and deliver to such Lender a
Revolving Loan Note or Revolving Loan Notes to evidence such Lender’s Revolving
Loans.  Following the Closing Date, if so reasonably requested by any Lender by
written notice to the Borrower (with a copy of the Administrative Agent),
promptly upon receipt of such notice, the Borrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such written notice,
to any Eligible Assignee), a Revolving Loan Note or Revolving Loan Notes to
evidence such Lender’s Revolving Loans.

 

2.4                               Interest on Loans.

 

(a)                                 Except as otherwise set forth herein, each
Revolving Loan shall bear interest on the unpaid principal amount thereof from
the date made through repayment (whether by acceleration or otherwise) at the
LIBOR Rate, plus the Applicable Margin (the “Interest Rate”).

 

(b)                                 Interest payable pursuant to
Section 2.4(a) shall be computed on the basis of a 360 day year, for the actual
number of days elapsed in the period during which it accrues.  In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan shall be excluded; provided,

 

26

--------------------------------------------------------------------------------



 

that if a Loan is repaid on the same day on which it is made, one (1) day’s
interest shall be paid on that Loan.

 

(c)                                  Except as otherwise set forth herein,
interest on each Loan shall be payable in arrears (i) on and to each Settlement
Date applicable to that Loan, (ii) upon any prepayment of such Loan, to the
extent accrued on the amount being prepaid and (iii) on the Final Maturity Date.

 

2.5                               Continuation.  Upon the expiration of any
Interest Period applicable to any Loan, such Loan shall automatically continue
for an additional Interest Period.

 

2.6                               Default Interest.  Subject to Section 9.17,
upon the occurrence and during the continuation of an Event of Default, the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder shall thereafter bear interest (including post-petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable in accordance with Section 2.10(b) at a rate that is 2.00% per annum in
excess of the Interest Rate otherwise payable hereunder with respect to the
applicable Loans (the “Default Funding Rate”); provided, that the Default
Funding Rate will not apply if the Obligations of the Borrower are paid upon the
Administrative Agent’s notice declaring such Obligations immediately due and
payable pursuant to the terms of Section 7.1.  Payment or acceptance of the
increased rates of interest provided for in this Section 2.6 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or the Lenders.

 

2.7                               Fees.  The Borrower agrees to pay each of the
fees referred to in the Fee Letters, including the Structuring Fee, the Upfront
Fee, the Unused Fee, the Agent Margin Fee and any Increase Fee.

 

2.8                               Prepayments.

 

(a)                                 Borrowing Base Deficiency.  Upon (i) an
Authorized Officer of the Borrower becoming aware that a Borrowing Base
Deficiency exists or (ii) receipt by the Borrower of written notice from the
Administrative Agent that a Borrowing Base Deficiency exists, the Borrower shall
(x) apply any amounts in the Collection Accounts or the Reserve Accounts to
prepay the Revolving Loans until the Borrowing Base Deficiency is reduced to
zero, (y) use commercially reasonable efforts to cause the Funding Entities to
distribute net operating cash flows or net cash flows from capital transactions
to the Borrower which in turn shall be used by the Borrower to prepay the
Revolving Loans until the Borrowing Base Deficiency is reduced to zero or
(z) request that the Performance Guarantor make an equity contribution in an
amount equal to the Borrowing Base Deficiency which in turn shall be used by the
Borrower to prepay the Revolving Loans until the Borrowing Base Deficiency is
reduced to zero.  If after the actions described in items (x), (y) and (z), a
Borrowing Base Deficiency continues to exist, the Borrower shall prepay the
Revolving Loans in an amount equal to such Borrowing Base Deficiency.

 

(b)                                 Termination of Commitments.  The Borrower
shall have the right at any time to terminate the Commitment, in whole but not
in part, repay all outstanding Loans plus all accrued

 

27

--------------------------------------------------------------------------------



 

but unpaid interest and fees thereon, and all other Obligations and all other
amounts due under the Credit Documents outstanding, as of the date of
prepayment; provided, that (i) the Borrower shall give not less than 15 days’
prior written notice to the Administrative Agent of the Borrower’s election to
terminate the Commitments and (ii) the Borrower shall pay a prepayment premium
(the “Prepayment Premium”) to the Lenders in an amount equal to (A) if such
prepayment occurs during the 12 months following the Closing Date, the product
of (1) the Facility Amount as of the date of prepayment, multiplied by (2) 1.00%
or (B) if such prepayment occurs thereafter, zero.  The notice of termination
may be conditioned on the completion of a refinancing.  All Revolving
Commitments shall be terminated on the date specified in such notice.

 

(c)                                  Prepayment Certificate.  Concurrently with
the termination of the Commitments and prepayment of the Loans pursuant to
Section 2.8(b), the Borrower shall deliver to the Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds owing to the Lenders.  In the event that the
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, the Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and the
Borrower shall concurrently therewith deliver to the Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess. In the event that the Borrower shall subsequently determine that the
actual amount paid exceeded the amount set forth in such certificate, the
Administrative Agent shall promptly refund any additional prepayment of the
Loans in an amount equal to such excess, and the Borrower shall concurrently
therewith deliver to the Administrative Agent a certificate of an Authorized
Officer demonstrating the derivation of such excess.

 

2.9                               Controlled Accounts.

 

(a)                                 The Borrower shall establish and maintain
cash management systems reasonably acceptable to the Administrative Agent.  The
Borrower shall not, and shall cause the Manager to not, deposit Collections or
proceeds thereof in a Securities Account or Deposit Account which is not a
Controlled Account.  All Collections and proceeds of the Collateral shall be
subject to an express trust for the benefit of Administrative Agent and shall be
delivered to Administrative Agent for application to the Obligations or any
other amount due under any other Credit Document as set forth in this Agreement.

 

(b)                                 On or prior to the date hereof, the Borrower
shall cause to be established and maintained, (i) with the Account Bank, one or
more Deposit Accounts (or sub-accounts) in the name of the Borrower each
designated as a “Collection Account,” in each case, as to which the Account
Bank, in its capacity as Collateral Agent, shall have sole and exclusive
dominion and control for the benefit of the Secured Parties within the meaning
of Sections 9-104(a)(1), 9-312(b) and 9-314 of the UCC pursuant to this
Agreement and (ii) with the Account Bank, one or more Deposit Accounts (or
sub-accounts) in the name of the Borrower each designated as a “Reserve
Account”, in each case, as to which the Account Bank, in its capacity as
Collateral Agent, shall have sole and exclusive dominion and control for the
benefit of the Secured Parties within the meaning of Sections 9-104(a)(1),
9-312(b) and 9-314 of the UCC pursuant to this Agreement.  The Collateral Agent
shall be entitled at any time to give the Account Bank instructions as to the
withdrawal or disposition of funds from time to time credited to the

 

28

--------------------------------------------------------------------------------



 

Controlled Accounts, or as to any other matters relating to the Controlled
Accounts, all without further consent of Borrower.  The Account Bank
acknowledges and agrees that (i) it shall comply with the instructions
originated by the Collateral Agent in each case directing disposition of any
funds from time to time credited to the Controlled Accounts without further
consent of Borrower and (ii) it shall, and is fully entitled to, rely upon any
such instructions from the Collateral Agent even if such instructions are
contrary to any instructions or demands that Borrower may give to the Account
Bank.

 

2.10                        Application of Proceeds.

 

(a)                                 Application of Amounts in the Collection
Accounts.  At any time before the Final Maturity Date, so long as no Event of
Default has occurred and is continuing (after giving effect to the application
of funds in accordance herewith on the relevant date), the Borrower will
instruct the Account Bank in writing prior to each Settlement Date to apply all
Collections in the Collection Accounts with respect to the related Collection
Period and any amounts transferred to the applicable Collection Account from the
applicable Reserve Accounts on each Settlement Date as follows:

 

(i)                                     First, on a pari passu basis, (1) to the
Account Bank, any Account Bank Fees accrued and unpaid as of the last day of
such Collection Period and (2) to the Agents, any accrued but unpaid fees and
expenses of the Agents as of the last day of such Collection Period in
connection with this Agreement and any other Credit Document;

 

(ii)                                  Second, to the Administrative Agent, for
the benefit of the Lenders, pro rata, to pay any accrued but unpaid interest,
fees and expenses of the Lenders in connection with this Agreement and any other
Credit Document, including, but not limited to, any fees specified in the Fee
Letters;

 

(iii)                               Third, to the Administrative Agent, for the
benefit of the Lenders, pro rata, any amounts necessary to reduce the Borrowing
Base Deficiency, if any, to zero;

 

(iv)                              Fourth, to the Collateral Agent, for deposit
in each Reserve Account, any amounts necessary to reduce the Reserve Account
Deficiency, if any, to zero; and

 

(v)                                 Fifth, provided that no Borrowing Base
Deficiency would occur after giving effect to such distribution, any remainder
to the Borrower or to a designee of the Borrower, at the direction of the
Borrower, for its own account.

 

(b)                                 Application of Amounts During an Event of
Default.  Upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent will instruct the Account Bank in writing prior to
each Settlement Date to apply all amounts in the applicable Collection Account
from the applicable Reserve Accounts on each Settlement Date as follows:

 

(i)                                     First, to the payment of, and in the
same priority as, items (i) — (ii) in Section 2.10(a) above;

 

29

--------------------------------------------------------------------------------



 

(ii)                                  Second, to the Administrative Agent, for
the benefit of the Lenders, pro rata, to reduce the outstanding principal
balance on the Revolving Loans to zero and to pay all other Obligations or any
other amount due hereunder; and

 

(iii)                               Third, any remainder to the Borrower or to a
designee of the Borrower, at the direction of the Borrower, for its own account.

 

(c)                                  Permitted Investment of Funds in the
Collection Accounts and Reserve Accounts.  So long as no Event of Default has
occurred and shall be continuing without waiver by the Administrative Agent, the
Borrower or its designee shall be permitted to direct (which may be standing
directions) the investment of the funds from time to time held in the Collection
Accounts and the Reserve Accounts in Permitted Investments , and to sell or
liquidate such Permitted Investments and reinvest proceeds from such sale or
liquidation in other Permitted Investments (but none of the Collateral Agent,
the Administrative Agent or the Lenders shall have any liability whatsoever in
respect of any failure by the Borrower to do so), with all such proceeds and
reinvestments to be held in the Collection Accounts and the Reserve Accounts;
provided, however, that the maturity of the Permitted Investments on deposit in
the Collection Accounts and the Reserve Accounts shall be no later than the
Business Day immediately preceding the date on which such funds are required to
be withdrawn therefrom pursuant to this Agreement.  No Permitted Investment
shall be liquidated at a loss at the direction of the Borrower except to the
extent necessary to make a required payment as described herein.  All income and
gains from the investment of funds in each Collection Account and Reserve
Account shall be retained in such Collection Account or Reserve Account, as
applicable, until each Settlement Date, at which time such income and gains
shall be applied in accordance with Sections 2.10(a) or (b), as the case may be,
in connection with a Settlement Date.  As between the Borrower and the
Collateral Agent, the Borrower shall treat all income, gains and losses from the
investment of amounts in each Collection Account or Reserve Account as its
income or loss for federal, state and local income tax purposes.

 

(d)                                 On each Settlement Date, the Borrower shall
cause to be deposited to the applicable Collection Account from the applicable
Reserve Account an amount equal to the lesser of (i) the amount of cash or other
immediately available funds on deposit in such Reserve Account on such
Settlement Date and (ii) the amount, if any, by which (x) the amounts required
to be applied pursuant to Section 2.10(a)(i) through (iii) on such Settlement
Date and for any preceding Settlement Date (to the extent not previously paid)
exceeds (y) the Collections for such Settlement Date

 

2.11                        General Provisions Regarding Payments.

 

(a)                                 All payments by the Borrower of principal,
interest, fees and other Obligations shall be made in Dollars in immediately
available funds, without defense, recoupment, setoff or counterclaim, free of
any restriction or condition, and delivered to the Administrative Agent, for the
account of the Lenders, not later than 1:00 p.m. (New York City time) on the
date due via wire transfer of immediately available funds to account number
343900225 at East West Bank (ABA No. 322070381, Name: MMA Energy Holdings) in
New York City (or at such other location or bank account within the City and
State of New York as may be designated by the Administrative Agent from time to
time); funds received by the Administrative Agent after that

 

30

--------------------------------------------------------------------------------



 

time on such due date shall be deemed to have been paid by the Borrower on the
next Business Day (provided, that any application of funds by the Collateral
Agent pursuant to Section 2.10 on any Settlement Date shall be deemed for all
purposes to have been made in accordance with the deadlines and payment
requirements described in this Section 2.11).

 

(b)                                 All payments in respect of the principal
amount of any Loan shall be accompanied by payment of accrued interest on the
principal amount being repaid or prepaid.

 

(c)                                  Subject to the provisos set forth in the
definition of “Interest Period,” whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder.

 

(d)                                 The Borrower hereby authorizes the
Administrative Agent to charge the Borrower’s accounts with the Administrative
Agent or any of its Affiliates in order to cause timely payment to be made to
the Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

 

(e)                                  Except as set forth in the proviso to
Section 2.11(a), the Administrative Agent may deem any payment by or on behalf
of the Borrower hereunder that is not made in same day funds prior to 1:00
p.m. (New York City time) on the date due to be a non-conforming payment.  Any
such payment shall not be deemed to have been received by the Administrative
Agent until the later of (i) the time such funds become available funds and
(ii) the applicable next Business Day.  The Administrative Agent shall give
prompt telephonic notice to the Borrower (confirmed in writing) if any payment
is non-conforming.  Any non-conforming payment may constitute or become a
Default or Event of Default in accordance with the terms of Section 7.1(a). 
Interest shall continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the Default Funding Rate determined pursuant to Section 2.6
from the date such amount was due and payable until the date such amount is paid
in full.

 

31

--------------------------------------------------------------------------------



 

2.12                        Increases.

 

At any time during the Revolving Commitment Period, the Borrower may request, in
writing delivered to the Administrative Agent, an increase in the Maximum
Committed Amount, up to an additional $50,000,000.  Any such increase to the
Maximum Committed Amount will be made at the sole and absolute discretion of the
Lenders subject to, among other things, no Event of Default existing under the
Facility and payment of the Increase Fee with respect to such increase.  The
Lenders shall provide written notice to the Borrower of whether the Maximum
Committed Amount will be increased, and if so to what amount, not later sixty
(60) days after receipt of the request from the Borrower.  For the avoidance of
doubt, the provisions of this Section 2.12 do not apply as result of additional
Lenders executing a Joinder Agreement after the Closing Date and joining the
Facility.

 

2.13                        Revolving Loans.

 

(a)                                 Illegality or Impracticability of Revolving
Loans.  In the event that on any date any Lender shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with the Borrower and the
Administrative Agent) that the making, maintaining or continuation of its
Revolving Loans has become (i) unlawful as a result of compliance by such Lender
in good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by e-mail or by telephone confirmed in
writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each other
Lender).  Thereafter (1) the obligation of the Affected Lender to make Revolving
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) the Affected Lender’s obligation to maintain its outstanding
Revolving Loans (the “Affected Loans”) shall be terminated at the earlier to
occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law and (3) if such illegality or
impracticality is a result of the Revolving Loans accruing interest at a rate
determined by reference to the LIBOR Rate, the Interest Rate on the Affected
Loans shall automatically convert to the alternate rate determined by the
Administrative Agent pursuant to Section 2.13(e) on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Revolving Loan then being
requested by the Borrower pursuant to a Funding Notice, the Borrower shall have
the option, subject to the provisions of Section 2.13(b), to rescind such
Funding Notice as to such Lender by giving notice (by e-mail or by telephone
confirmed in writing) to the Administrative Agent of such rescission on the date
on which the Affected Lender gives notice of its determination as described
above (which notice of rescission the Administrative Agent shall promptly
transmit to each other Lender).  Except as provided in the immediately preceding
sentence, nothing in this Section 2.13(a) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Revolving Loans in
accordance with the terms hereof.

 

32

--------------------------------------------------------------------------------



 

(b)                                 Compensation for Breakage or
Non-Commencement of Interest Periods.  The Borrower shall compensate each
Lender, upon written request by such Lender (which request shall set forth the
basis for requesting such amounts), for all reasonable losses, expenses and
liabilities (including any interest paid or calculated to be due and payable by
such Lender to lenders of funds borrowed by it to make or carry its Revolving
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain:  (i) if for any reason
(other than a default by such Lender) a borrowing of any Revolving Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for a borrowing does not occur on the date specified therefor in such Funding
Notice or telephonic request; (ii) if any prepayment or other principal payment
of, or any conversion of, any of its Revolving Loans occurs on any day other
than the last day of an Interest Period applicable to that Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or
(iii) if a prepayment of any of its Revolving Loans is not made on any date
specified in a notice of prepayment given by the Borrower.

 

(c)                                  Booking of Revolving Loans.  Each Lender
may make, carry or transfer Revolving Loans at, to, or for the account of any of
its branch offices or the office of an Affiliate of such Lender.

 

(d)                                 Assumptions Concerning Funding of Revolving
Loans.  Calculation of all amounts payable to any Lender under this Section 2.13
and under Section 2.14 shall be made as though such Lender had actually funded
each of its relevant Revolving Loans through the purchase of a LIBOR deposit
bearing interest at the LIBOR Rate in an amount equal to such Lender’s pro rata
share the amount of such Revolving Loan and having a maturity comparable to the
relevant Interest Period and through the transfer of such LIBOR deposit from an
offshore office of such Lender to a domestic office of such Lender in the United
States; provided, however, the applicable Lender may fund each of its Revolving
Loans in any manner it sees fit and the foregoing assumptions shall be utilized
only for the purposes of calculating amounts payable under this Section 2.13 and
under Section 2.14.

 

(e)                                  Inability to Determine Applicable Interest
Rate.  If Bloomberg Professional Service (or another nationally-recognized rate
reporting source acceptable to the Administrative Agent) no longer reports the
LIBOR Rate or the Administrative Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Administrative
Agent in the London Interbank Market or if Bloomberg Screen B TMM Page no longer
exists or accurately reflects the rate available to the Administrative Agent in
the London Interbank Market, the Administrative Agent may select a replacement
index or replacement page, as the case may be; provided, however, that such
replacement index or replacement page (x) is not materially different from the
replacement index or replacement page the Administrative Agent has selected for
similar borrowers under other credit facilities and (y) shall be based upon such
other indication of the prevailing equivalent rate of interest as chosen by the
Administrative Agent in its reasonable discretion required to make such
equivalent rate of interest equal to the LIBOR Rate (as of the last time the
LIBOR Rate was in effect) as of such date.  Notwithstanding anything herein to
the contrary, in the event that (i) the LIBOR rate is permanently or
indefinitely unavailable or unascertainable, or ceases to be published, (ii) the
LIBOR administrator or its successor invokes its insufficient admissions policy,
(iii) LIBOR is

 

33

--------------------------------------------------------------------------------



 

determined to be no longer representative by the regulatory supervisor of the
administrator of LIBOR, (iv) LIBOR can no longer be lawfully relied upon in
contracts of this nature by one or both of the parties, or (v) LIBOR does not
accurately and fairly reflect the cost of making or maintaining the type of
loans or advances under this Agreement and in any such case, such circumstances
are unlikely to be temporary, then all references to the LIBOR Rate herein will
instead be to a replacement rate determined by the Administrative Agent in its
reasonable judgment, including any adjustment to the replacement rate to reflect
a different credit spread, term or other mathematical adjustment deemed
necessary by the Administrative Agent in its sole judgment.   The Administrative
Agent will provide reasonable notice to the Borrower and the Lenders of such
replacement rate, which will be effective on the date of the earliest event set
forth in clauses (i)-(v) of this paragraph.  If there is any ambiguity as to the
date of occurrence of any such event, the Administrative Agent’s judgment will
be dispositive.  The establishment of the LIBOR Rate on each determination date
by the Administrative Agent and the Administrative Agent’s calculation of the
rate of interest applicable to the Loans for the related Interest Period shall
(in the absence of manifest error) be final and binding.

 

2.14                        Increased Costs; Capital Adequacy.

 

(a)                                 Compensation for Increased Costs and Taxes. 
Subject to the provisions of Section 2.15 (which shall be controlling with
respect to the matters covered thereby), in the event that any Lender shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof (or with respect to any Lender which
becomes a Lender after the date hereof, effective after such date), or
compliance by any Lender with any guideline, request or directive issued or made
after the date hereof (or with respect to any Lender which becomes a Lender
after the date hereof, effective after such date) by any central bank or other
Governmental Authority or quasi-Governmental Authority (whether or not having
the force of law):  (i) subjects such Lender (or its applicable lending office)
to any additional Tax (other than any Indemnified Tax or Excluded Tax) with
respect to this Agreement or any of the other Credit Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC or other insurance or charge or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender; or (iii) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market; and the result of any of the foregoing is to increase
the cost to such Lender of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case, the
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such

 

34

--------------------------------------------------------------------------------



 

increased cost or reduction in amounts received or receivable hereunder and any
reasonable expenses related thereto, to the extent not already compensated
pursuant to the provisions of this Agreement.  The applicable Lender shall
deliver to the Borrower (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.14(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

(b)                                 Capital Adequacy Adjustment.  In the event
that any Lender shall have determined in its sole discretion (which
determination shall, absent manifest effort, be final and conclusive and binding
upon all parties hereto) that (i) the adoption, effectiveness, phase in or
applicability of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof or
(ii) compliance by such Lender (or its applicable lending office) or any company
controlling such Lender with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, in each case after
the Closing Date, has or would have the effect of reducing the rate of return on
the capital of such Lender or any company controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Revolving
Commitments, or participations therein or other obligations hereunder with
respect to the Loans to a level below that which such Lender or such controlling
company could have achieved but for such adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling company with regard to capital adequacy), then
from time to time, within ten (10) Business Days after receipt by the Borrower
from such Lender of the statement referred to in the next sentence, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such controlling company on an after tax basis for such
reduction, to the extent such Lender has not already been compensated therefor
pursuant to the provisions of this Agreement. The applicable Lender shall
deliver to the Borrower (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.14(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.  For the avoidance of doubt, subsections (i) and (ii) of this
Section 2.14(b) shall apply, without limitation, to all requests, rules,
guidelines or directives concerning liquidity and capital adequacy issued by any
Governmental Authority (x) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended to the
date hereof and from time to time hereafter, and any successor statute and
(y) in connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), regardless of the
date adopted, issued, promulgated or implemented.

 

(c)                                  Delay in Requests.  Failure or delay on the
part of a Lender to demand compensation pursuant to the foregoing provisions of
this Section 2.14 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.14 for any increased cost
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies

 

35

--------------------------------------------------------------------------------



 

the Borrower of such event giving rise to such increased costs or reductions,
and of such Lender’s intention to claim compensation therefor.

 

2.15                        Taxes; Withholding, etc.

 

(a)                                 Payments to Be Free and Clear.  All sums
payable by the Credit Parties hereunder and under the other Credit Documents
shall (except to the extent required by law) be paid free and clear of, and
without any deduction or withholding on account of, any Tax.

 

(b)                                 Withholding of Taxes.  If the Borrower or
any other Person is required by law to make any deduction or withholding on
account of any such Tax from any sum paid or payable by the Borrower to the
Administrative Agent or a Lender under any of the Credit Documents:  (i) the
Borrower shall notify the Administrative Agent of any such requirement or any
change in any such requirement promptly following the Borrower becoming aware of
it; (ii) the Borrower shall withhold or deduct any such Tax and timely pay to
the relevant Governmental Authority any such Tax withheld or deducted within the
time allowed and in accordance with applicable Requirements of Law; (iii) in the
case of Indemnified Taxes, the sum payable by the Borrower in respect of which
the relevant deduction, withholding or payment is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment, the Administrative Agent or the applicable Lender, as
the case may be, receives on the due date an amount equal to what it would have
received had no such deduction, withholding or payment for Indemnified Taxes
been required or made; and (iv) within thirty (30) days after payment of any Tax
pursuant to this Section 2.15(b), the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority as required by applicable Requirements of Law
evidencing such payment, or other evidence satisfactory to the Administrative
Agent.

 

(c)                                  Indemnification for Taxes.  The Borrower
shall indemnify the Administrative Agent or the Lenders, within 15 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.15(c)) payable or paid by such Person or required to be
withheld or deducted from a payment to such Person and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth in reasonable detail the basis and
calculation of the amount of such payment or liability delivered to the Borrower
by the Lenders (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of the Lenders, together
with reasonable evidence of the amount of Indemnified Taxes, shall be conclusive
absent manifest error.

 

(d)                                 Tax Documentation of Non-US Lenders.  Each
Lender that is not a U.S. Person (a “Non-US Lender”) shall deliver to the
Administrative Agent and the Borrower, on or prior to the Closing Date (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
on or prior to the date of the Assignment Agreement pursuant to which it becomes
a Lender (in the case of each other Lender), and to the extent legally entitled
to do so, at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of IRS Form W-8BEN, W-8BEN-E, W-8ECI or
W-8IMY (with appropriate attachments) (or any successor forms),

 

36

--------------------------------------------------------------------------------



 

properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by the Borrower or the Administrative Agent to establish that such Lender is not
subject to, or is eligible for a reduction in the rate of, deduction or
withholding of U.S. federal income tax with respect to any payments or other
amounts payable to such Lender under any of the Credit Documents and (ii) if
such Lender is claiming the “portfolio interest exception”, a properly completed
and duly executed U.S. Tax Compliance Certificate.  Each Lender agrees that if
any form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(e)                                  Tax Documentation of US Lenders.  Each
Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement, whether on the Closing Date or pursuant to an
Assignment Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is a U.S. Person and not subject to U.S.
federal backup withholding tax.

 

(f)                                   FATCA Documentation.  If a payment made to
a Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment under FATCA, if any.  Solely
for purposes of this Section 2.15(f), “FATCA” shall include any amendments made
to Sections 1471 through 1474 of the Internal Revenue Code after the date of
this Agreement.

 

(g)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes; provided that the
Administrative Agent shall have provided the Borrower with evidence reasonably
satisfactory to the Administrative Agent of payment of such Other Taxes.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party,

 

37

--------------------------------------------------------------------------------



 

shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)                                     Each party’s obligations under this
Section 2.15 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the commitments and the repayment, satisfaction or discharge of
all obligations under any Credit Document.

 

2.16                        Obligation to Mitigate.

 

(a)                                 Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.13, 2.14 or 2.15,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use commercially
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of the Lender or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.13, 2.14 or 2.15 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments or Loans through
such other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Revolving Commitments or Loans or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.16 unless the Borrower agrees to
pay all reasonable and incremental expenses incurred by such Lender as a result
of utilizing such other office as described above.  A certificate as to the
amount of any such expenses payable by the Borrower pursuant to this
Section 2.16 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with paragraph (a) of this Section, then the Borrower may,
at its

 

38

--------------------------------------------------------------------------------



 

sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.6), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.14 or Section 2.15) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i)                                     such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(ii)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(iii)                               such assignment does not conflict with
applicable law; and

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(c)                                  Notwithstanding anything in this Section to
the contrary, the Lender that acts as the Administrative Agent may not be
replaced hereunder except in accordance with the terms of Article 8.

 

2.17                        Defaulting Lenders.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)                                     Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 9.5.

 

(ii)                                  No Defaulting Lender shall be entitled to
receive any fee payable under the Lenders’ Fee Letter for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(iii)                               Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.4 shall be

 

39

--------------------------------------------------------------------------------



 

applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made were
issued at a time when the conditions set forth in Section 3.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Revolving Commitments.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(b)                                 Limitation of Liability.  Notwithstanding
anything to the contrary herein (i) the Administrative Agent shall not be liable
to the Borrower or any other Person for the failure fund all or any portion of
its Loans and (ii) no non-Defaulting Lenders shall be liable to the Borrower or
any other Person for the failure of a Defaulting Lender fund all or any portion
of its Loans available to the Borrower. The Borrower and the Administrative
Agent hereby reserve any and all rights or remedies that may be available under
applicable law against any Defaulting Lender in relation to the foregoing.

 

(c)                                  Termination of Defaulting Lender.  The
Borrower may terminate the unused amount of the Revolving Commitment of any
Lender that is a Defaulting Lender upon not less than five (5) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.17(a)(iii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent or any Lender may have against such Defaulting Lender.

 

40

--------------------------------------------------------------------------------



 

SECTION 3.  CONDITIONS PRECEDENT

 

3.1                               Closing Date.  The obligation of the Lenders
to make a Credit Extension on the Closing Date is subject to the satisfaction,
or waiver in accordance with Section 9.5, of the following conditions on or
before the Closing Date:

 

(a)                                 Credit Documents.  Administrative Agent
shall have received sufficient copies of each Credit Document, duly executed and
delivered by each applicable Person, and such other security agreements,
insurance certificates and endorsements (including any policies naming the
Administrative Agent, for the benefit of the Secured Parties, as beneficiary and
additional loss payee, in accordance to Section 5.4 hereunder), financing
statements, opinions of counsel, documents and instruments as the Administrative
agent may reasonable request, each in form and substance reasonably satisfactory
to the Administrative Agent.

 

(b)                                 Event of Default.  As of the Closing Date,
no event shall have occurred and be continuing that would constitute an Event of
Default or a Default.

 

(c)                                  Organizational Documents; Incumbency.  The
Administrative Agent shall have received (i) sufficient copies of each
Organizational Document executed and delivered by each Credit Party, and, to the
extent applicable, (x) certified as of the Closing Date or a recent date prior
thereto by the appropriate governmental official and (y) certified by its
secretary or an assistant secretary as of the Closing Date, in each case, as
being in full force and effect without modification or amendment, (ii) signature
and incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party, (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment, (iv) a good standing certificate from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation and, with respect to the Borrower, in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Closing Date and (v) such other documents as the
Administrative Agent may reasonably request.

 

(d)                                 Governmental Authorizations and Consents. 
Each Credit Party shall have obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary or advisable to be
obtained by them, in connection with the transactions contemplated by the Credit
Documents, and each of the foregoing shall be in full force and effect and in
form and substance reasonably satisfactory to the Administrative Agent.  All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Credit
Documents or the financing thereof, and no action, request for stay, petition
for review or rehearing, reconsideration or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.

 

41

--------------------------------------------------------------------------------



 

(e)                                  Collateral.  In order to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
First Priority security interest in the Collateral, the Collateral Agent shall
have received:

 

(i)                                     evidence satisfactory to the
Administrative Agent of the compliance by the Borrower of its respective
obligations under the Security Agreement, the Pledge Agreements and any other
applicable Collateral Documents (including, without limitation, its obligations
to authorize or execute, as the case may be, and deliver UCC financing
statements, originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein);

 

(ii)                                  the results of a recent search, by a
Person satisfactory to the Collateral Agent, of all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of the Borrower and the Funding Entities in the jurisdictions specified
by the Collateral Agent, together with copies of all such filings disclosed by
such search, and UCC termination statements (or similar documents) duly
authorized by all applicable Persons for filing in all applicable jurisdictions
as may be necessary to terminate any effective UCC financing statements (or
equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens);

 

(iii)                               opinions of counsel (which counsel shall be
reasonably satisfactory to the Administrative Agent) with respect to the
creation and perfection of the security interests in the Collateral in favor of
the Collateral Agent under the Security Agreement and the Capital Stock of the
Borrower and REL, in favor of the Collateral Agent under the Pledge Agreements
and, in each case, such other matters governed by the laws of each jurisdiction
in which the Borrower or any personal property Collateral is located as the
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(iv)                              evidence that the Borrower has taken or caused
to be taken any other action, executed and delivered or caused to be executed
and delivered any other agreement, document and instrument and made or caused to
be made any other filing and recording (other than as set forth herein)
reasonably required by the Collateral Agent.

 

(f)                                   Financial Statements.  The Administrative
Agent shall have received from the Borrower (i) the Historical Financial
Statements, (ii) the Financial Plan for Fiscal Year 2019 and each Fiscal Year
through the final maturity date for the Loans and (iii) any other financial
information reasonably requested by the Administrative Agent, in each case, the
results of which shall be reasonably satisfactory to the Administrative Agent.

 

(g)                                  Evidence of Insurance.  The Collateral
Agent shall have received a certificate from the Borrower’s insurance broker, or
other evidence satisfactory to it, that all insurance required to be maintained
hereunder is in full force and effect, and the Administrative Agent shall have
completed its review of the insurance coverage for the Borrower and the results
of such review shall be reasonably satisfactory to the Administrative Agent.

 

42

--------------------------------------------------------------------------------



 

(h)                                 Opinions of Counsel to the Credit Parties. 
The Administrative Agent and its counsel shall have received originally executed
copies of the favorable written opinions of Paul, Weiss, Rifkind, Wharton &
Garrison LLP and Gallagher Evelius & Jones, counsel for the Credit Parties, as
to such matters as the Administrative Agent may reasonably request, dated as of
the Closing Date and otherwise in form and substance reasonably satisfactory to
the Administrative Agent (and the Credit Parties hereby instruct such counsel to
deliver such opinions to the Administrative Agent and its counsel).

 

(i)                                     Fees.  The Borrower shall have paid to
the Administrative Agent the fees payable on the Closing Date referred to in
Section 2.7 and in the Fee Letters, and all outstanding expenses permitted under
Section 9.2 shall have been paid by the Borrower or reimbursed to the Agents and
the Lenders, as applicable (which amounts may be paid with the proceeds of the
initial Credit Extension).

 

(j)                                    Solvency Certificate.  The Administrative
Agent shall have received a Solvency Certificate from each Credit Party and
Funding Entity dated as of the Closing Date and addressed to Administrative
Agent and each Lender, in form, scope and substance satisfactory to the
Administrative Agent, with appropriate attachments and demonstrating that, after
giving effect to the consummation of the Credit Extensions to be made on the
Closing Date, each Credit Party and Funding Entity is and will be Solvent.

 

(k)                                 Closing Date Certificate.  Each Credit Party
shall have delivered to the Administrative Agent an originally executed Closing
Date Certificate, together with all attachments thereto.

 

(l)                                     No Litigation.  There shall not exist
any action, suit, investigation, litigation or proceeding or other legal or
regulatory developments, pending or threatened, in any court or before any
arbitrator or Governmental Authority, that, in the reasonable discretion of the
Administrative Agent, singly or in the aggregate, materially impairs any of the
transactions contemplated by the Credit Documents or that could have a Material
Adverse Effect.

 

(m)                             No New Information.  Other than changes
occurring in the ordinary course of business, no information or materials are or
should have been available to the Credit Parties as of the Closing Date that are
materially inconsistent with the material previously provided to any Agent (or
its designees) for its due diligence review of Credit Parties and the Funding
Entities.

 

(n)                                 No Material Adverse Change.  Since
December 31, 2018, no event, circumstance or change shall have occurred that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect.

 

(o)                                 Due Diligence.  The Administrative Agent
shall have completed its diligence, including, but not limited to, Collateral
diligence, a compliance exam, legal diligence, regulatory (including anti-money
laundering and Office of Foreign Assets Control compliance) review and due
diligence on the Credit Parties (including, without limitation, site visits and
meetings with key management and background searches on key management of the
Credit Parties), in each case, at the Borrower’s expenses, and the results of
such diligence are satisfactory to the

 

43

--------------------------------------------------------------------------------



 

Administrative Agent in its sole discretion, and the Administrative Agent shall
have received final credit committee approval.

 

(p)                                 Internal Risk and Collection Procedures. 
The Administrative Agent shall have completed an examination of the Performance
Guarantor’s internal risk rating systems and collections procedures and the
results of such diligence are satisfactory to the Administrative Agent in its
sole discretion.

 

3.2                               Conditions to Each Credit Extension.  The
obligation of the Lenders to make any Loan on any Credit Date, including the
Closing Date, is subject to the satisfaction, or waiver in accordance with
Section 9.5 of the following conditions precedent:

 

(i)                                     as of such Credit Date, no event shall
have occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute an Event of Default or a
Default;

 

(ii)                                  there have been no material changes to the
Credit Policies and the Servicing Policy that have not been approved by the
Administrative Agent;

 

(iii)                               as of such Credit Date, the representations
and warranties contained in this Agreement and in the other Credit Documents
shall be true and correct in all material respects on and as of that Credit
Date, to the same extent as though made on and as of that date, except, in each
case, to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all respects on and as of such earlier date;

 

(iv)                              the Administrative Agent shall have received a
fully executed and delivered Funding Notice attaching a Borrowing Base
Certificate, evidencing sufficient Revolving Availability with respect to the
requested Revolving Loan; and

 

(v)                                 after making the Credit Extensions requested
on such Credit Date, the Facility Amount shall not exceed the Borrowing Base.

 

Each Agent shall be entitled, but not obligated, to request and receive, prior
to the making of any Credit Extension, additional information reasonably
satisfactory to the requesting party confirming the satisfaction of any of the
foregoing if, in the good faith judgment of such Agents, as applicable, such
request is warranted under the circumstances.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agents and each Lender to enter into this Agreement and
to make each Credit Extension to be made thereby, the Borrower represents and
warrants to each Agent and each Lender, on the Closing Date and on each Credit
Date, that the following statements are true and correct:

 

4.1                               Organization; Requisite Power and Authority;
Qualification; Other Names.  It (a) is duly organized or formed, validly
existing and in good standing under the laws of its jurisdiction of organization
or formation, (b) has all requisite power and authority to own and

 

44

--------------------------------------------------------------------------------



 

operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.  The Borrower does not operate or do business under any
assumed, trade or fictitious name other than as set forth on Schedule 4.1.

 

4.2                               Capital Stock and Ownership.  The Pledgor owns
all of the outstanding and issued Capital Stock of the Borrower.  The Capital
Stock of the Borrower has been duly authorized and validly issued and is fully
paid and non-assessable.  There is no existing option, warrant, call, right,
commitment or other agreement to which the Borrower is a party requiring, and
there is no membership interest or other Capital Stock of the Borrower
outstanding which upon conversion or exchange would require, the issuance by the
Borrower of any additional membership interests or other Capital Stock of the
Borrower or other Securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase, a membership interest or other Capital
Stock of the Borrower.

 

4.3                               Due Authorization.  The execution, delivery
and performance of the Credit Documents to which the Borrower is a party have
been duly authorized by all necessary action of the Borrower.

 

4.4                               No Conflict.  The execution, delivery and
performance by the Borrower of the Credit Documents to which it is a party and
the consummation of the transactions contemplated by the Credit Documents do not
and will not (a)(i) violate any provision of any law or any governmental rule or
regulation applicable to the Borrower, (ii) violate any of the Organizational
Documents of the Borrower or (iii) violate any order, judgment or decree of any
court or other Governmental Authority binding on the Borrower, (b) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Borrower, (c) result in
or require the creation or imposition of any Lien upon any of the properties or
assets of the Borrower (other than any Liens created under any of the Credit
Documents in favor of the Collateral Agent, on behalf of the Secured Parties) or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of the Borrower, except
for such approvals or consents which will be obtained on or before the Closing
Date and disclosed in writing to the Administrative Agent.

 

4.5                               Governmental Consents.  The execution,
delivery and performance by the Borrower of the Credit Documents to which it is
a party and the consummation of the transactions contemplated by the Credit
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Collateral Agent for filing and/or recordation, as of
the Closing Date other than those that have already been obtained and are in
full force and effect.

 

4.6                               Binding Obligation.  Each Credit Document to
which the Borrower is a party has been duly executed and delivered by the
Borrower and is the legally valid and binding obligation

 

45

--------------------------------------------------------------------------------



 

of the Borrower, enforceable against the Borrower in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

4.7                               Eligible Renewable Loans; UCC Filings.  Each
Renewable Loan that is identified by the Borrower as an Eligible Renewable Loan
in a Borrowing Base Certificate satisfies all of the applicable Eligibility
Criteria as of the date of such Borrowing Base Certificate and a UCC financing
statement and a mortgage, if any, have been filed against the Obligor in
connection with the origination of each such Renewable Loan; provided that any
breach of this representation arising out of the delivery of erroneous
information in such Borrower Base Certificate shall be deemed cured immediately
upon correction of any erroneous information in such Borrowing Base Certificate
and of any Borrowing Base Deficiency, if any, resulting therefrom.

 

4.8                               Historical Financial Statements.  The
Historical Financial Statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position, on a consolidated
basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnotes.

 

4.9                               No Material Adverse Effect.  Since the date of
the most recent annual financial statements delivered to Agent pursuant to
Section 5.1, no event, circumstance or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

4.10                        Adverse Proceedings, etc..  There are no Adverse
Proceedings pending against any Credit Party or any Funding Entity that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.  The Borrower is not in default with respect to any judgments,
writs or injunctions, of any court or any federal, state, municipal or other
Governmental Authority binding upon the Borrower.

 

4.11                        Payment of Taxes.  All U.S. federal income Tax
returns and all other material Tax returns and reports of any Credit Party or
any Funding Entity required to be filed have been timely filed, and all Taxes
shown on such Tax returns to be due and payable, and all other material Taxes
upon any Credit Party or any Funding Entity and upon its properties, assets,
income, businesses and franchises which are due and payable, have been paid when
due and payable, except Taxes that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
being maintained in accordance with GAAP.  The Borrower does not know of any
proposed Tax assessment against it other than any such assessment that is
actively being contested by it in good faith and by appropriate proceedings and
for which reserves or other appropriate provisions, if any, as shall be required
in conformity with GAAP, have been made or provided therefor.

 

46

--------------------------------------------------------------------------------



 

4.12                        Title to Assets.  The Borrower has good and valid
title to all of its assets, free and clear of Liens, other than Permitted
Liens.  All Liens purported to be created in any Collateral pursuant to any
Collateral Document in favor of the Collateral Agent are First Priority Liens.

 

4.13                        No Indebtedness.  The Borrower and the Funding
Entities have no Indebtedness, other than Permitted Indebtedness.

 

4.14                        No Defaults.  The Borrower is not in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and to the
Borrower’s actual knowledge no condition exists which, with the giving of notice
or the lapse of time or both, could reasonably be expected to constitute such a
default.

 

4.15                        Material Contracts.  The Borrower and each Funding
Entity is not a party to any Material Contracts other than the Management
Agreement (in the case of REL) and the Organizational Documents of the Funding
Entities.

 

4.16                        Governmental Regulation.  The Borrower is not
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Credit Party is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

4.17                        Margin Stock.  The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the Loans made to the Borrower will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulations T or U of the Board of
Governors of the Federal Reserve System or Regulations B, X or Z of the Consumer
Financial Protection Bureau.

 

4.18                        Employee Benefit Plans.  No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  No Credit Party
maintains or contributes to any Employee Benefit Plan.

 

4.19                        Certain Fees.  Except for Brean Capital, no broker’s
or finder’s fee or commission will be payable by any Credit Party with respect
to this Agreement or any of the transactions contemplated hereby.

 

4.20                        Solvency; Fraudulent Conveyance.  The Borrower is,
upon the incurrence of any Credit Extension by the Borrower on any date on which
this representation and warranty is made, will be, Solvent.  The Borrower is not
transferring any Collateral with any intent to hinder, delay or defraud any of
its creditors or equity holders.  The Borrower shall not use the proceeds from
the transactions contemplated by this Agreement to give preference to any class
of creditors.

 

47

--------------------------------------------------------------------------------



 

4.21                        Compliance with Requirements of Laws..  The Borrower
and, to its knowledge, each Funding Entity are in compliance with all
Requirements of Laws except for any such noncompliance which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

4.22                        Representations and Warranties of Credit
Documents..  Except to the extent otherwise expressly set forth herein or in the
schedules hereto, and subject to the qualifications set forth therein, each of
the representations and warranties given by the Borrower in any Credit Document
is true and correct in all material respects as of the Closing Date and each
Credit Date (or as of any earlier date to which such representation and warranty
specifically relates).  Notwithstanding anything in the Credit Document to the
contrary, the representations and warranties of the Borrower set forth in any
Credit Document shall, solely for purposes hereof, survive the Closing Date for
the benefit of each Agent and the Lenders.

 

4.23                        Disclosure.  The representations and warranties of
the Borrower contained in any Credit Document or in any other documents,
certificates or written statements furnished to any Agent or the Lenders by or
on behalf of the Borrower for use in connection with the transactions
contemplated hereby taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact (known to the Borrower, in the
case of any document not furnished by the Borrower) necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made; provided, that any projections and
pro forma financial information contained in such materials are based upon good
faith estimates and assumptions by the preparer thereof believed to be
reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.  There are no facts known (or which should upon the
reasonable exercise of diligence be known) to the Borrower (other than matters
of a general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to the Lenders for use in connection with the transactions
contemplated hereby.

 

4.24                        Patriot Act.  To the extent applicable, each Credit
Party is in compliance, in all material respects, with the (a) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). 
No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

4.25                        Change of Control.  No Change of Control has
occurred other than with the prior written consent of the Administrative Agent.

 

48

--------------------------------------------------------------------------------



 

4.26                        Capital Lease Obligations.  Each Performance
Guarantor, the Borrower or any of their Subsidiaries do not have any Capital
Lease Obligations.

 

SECTION 5.  AFFIRMATIVE COVEN ANTS

 

The Borrower covenants and agrees that until the Termination Date, the Borrower
shall perform (or cause to be performed, as applicable) all covenants in this
Section 5.

 

5.1                               Financial Statements and Other Reports. 
Unless otherwise provided below, the Borrower or its designee will deliver the
following to the Administrative Agent:

 

(a)                                 Quarterly Financial Statements.  As soon as
available and no later than forty-five (45) days after the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending September 30, 2019, the
Borrower shall deliver, or cause to be delivered, to the Administrative Agent
one (1) copy of:

 

(i)                                     (A) the unaudited consolidated balance
sheet of the Performance Guarantor and its consolidated Subsidiaries as of the
end of such Fiscal Quarter and (B) the unaudited consolidated statements of
income, stockholders’ equity and cash flows of the Performance Guarantor and its
consolidated Subsidiaries, in each case, which shall be prepared and presented
in accordance with, and provide all necessary disclosure (other than footnote
disclosure) required by, GAAP and shall be accompanied by a certificate signed
by the president, financial vice president, treasurer, chief financial officer,
chief investment officer or controller of the Performance Guarantor or another
officer of the Performance Guarantor acceptable to the Administrative Agent
stating that such balance sheet and financial statements present fairly in all
material respects the financial condition and results of operations of the
companies being reported upon and have been prepared in accordance with GAAP
consistently applied;

 

(ii)                                  (A)                               the
unaudited balance sheet of the Borrower as of the end of such Fiscal Quarter and
(B) the unaudited statements of income, in each case, prepared by management of
the Borrower; and

 

(iii)                               any financial statement of the Funding
Entities received by the Borrower;

 

(b)                                 Annual Financial Statements.  As soon as
available and no later than one hundred and twenty (120) days following the end
of each Fiscal Year of the Borrower, beginning with the Fiscal Year ended
December 31, 2019, the Borrower shall deliver to the Administrative Agent one
(1) copy of: (A) the audited consolidated balance sheets of the Performance
Guarantor and its consolidated Subsidiaries as of the end of such Fiscal Year
and (B) the audited consolidated and consolidating statements of income,
stockholders’ equity and cash flows of the Performance Guarantor and its
consolidated Subsidiaries for such Fiscal Year, in each case, setting forth in
comparative form the figures for the previous Fiscal Year and accompanied by an
opinion of the Independent Accountants stating that such balance sheet and
financial statements present fairly in all material respects the financial
condition and results of operation of the companies being reported upon and have
been prepared in accordance with GAAP consistently applied (except for changes
in application in which such accountants concur);

 

49

--------------------------------------------------------------------------------



 

Documents required to be delivered pursuant to Sections 5.1(a) or (b)  (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Each Lender shall be solely responsible for timely accessing posted
documents of such document to it and maintaining its copies of such documents;

 

(c)                                  Compliance Certificates.  Together with
each delivery of financial statements of each of the Performance Guarantor and
the Borrower pursuant to Sections 5.1(b) and 5.1(c), a duly executed and
completed Compliance Certificate;

 

(d)                                 Borrower’s Share.  A Borrowing Base
Certificate upon any change to the Borrower’s Share as described in the
previously circulated Borrowing Base Certificate;

 

(e)                                  Collateral Reporting.

 

(i)                                     On each Monthly Reporting Date, upon
delivery of each Funding Notice and at such other times as the Administrative
Agent shall request in its reasonable discretion, the Borrower shall deliver a
Borrowing Base Certificate (calculated as of the close of business on the last
day of the previous Collection Period), together with a reconciliation to the
most recently delivered Borrowing Base Certificate.  Each Borrowing Base
Certificate delivered to the Administrative Agent shall bear a signed statement
by an Authorized Officer certifying the accuracy and completeness in all
material respects of all information included therein.  The execution and
delivery of a Borrowing Base Certificate shall in each instance constitute a
representation and warranty by the Borrower to the Administrative Agent that, to
the best of its knowledge after due inquiry, no Renewable Loan included therein
is excluded from inclusion in the Borrowing Base by the Eligibility Criteria. 
In the event any request for a Loan, or a Borrowing Base Certificate or other
information required by this Section 5.1(e) is delivered to the Administrative
Agent by the Borrower electronically or otherwise without signature, such
request, or such Borrowing Base Certificate or other information shall, upon
such delivery, be deemed to be signed and certified on behalf of the Borrower by
an Authorized Officer and constitute a representation to the Administrative
Agent as to the authenticity thereof.  The Administrative Agent shall have the
right to review and adjust any such calculation of the Borrowing Base to reflect
exclusions from Eligible Renewable Loans or such other matters as are necessary
to determine the Borrowing Base, but in each case, only to the extent the
Administrative Agent is expressly provided such discretion by this Agreement.

 

50

--------------------------------------------------------------------------------



 

(ii)                                  On each Monthly Reporting Date or upon the
request of the Administrative Agent, the Borrower shall deliver, or shall cause
the Manager to Deliver, the Monthly Servicing Report to the Administrative
Agent.

 

(f)                                   Notice of Default.  Within two
(2) Business Days after any Authorized Officer of the Borrower obtains knowledge
(i) of any condition or event that constitutes a Default or an Event of Default,
(ii) that any Person has given any written notice to the Borrower or taken any
other action with respect to any event or condition set forth in
Section 7.1(a) or (iii) of the occurrence of any event or change that has caused
or evidences, either individually or in the aggregate, a Material Adverse
Effect, a certificate of one of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default or Default, event, condition or change, and what action the
Borrower has taken, is taking and proposes to take with respect thereto;

 

(g)                                  Notice of Adverse Proceeding.  Within two
(2) Business Days after any Authorized Officer of the Borrower obtains knowledge
of (i) the institution of, or non-frivolous threat of, any Adverse Proceeding
against a Credit Party or a Funding Entity not previously disclosed in writing
by the Borrower to the Lenders or (ii) any material development in any Adverse
Proceeding against a Credit Party or a Funding Entity (including any adverse
ruling or significant adverse development in any such Adverse Proceeding) that,
in the case of either clause (i) or (ii) if adversely determined, could be
reasonably likely to result in a judgment or settlement for an amount in excess
of $5,000,000, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Borrower to enable each Lender and its
counsel to evaluate such matters;

 

(h)                                 ERISA.  (i) Promptly upon becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action the applicable Credit Party or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, and to the extent permitted by applicable law,
copies of (1) each Schedule SB (Actuarial Information) to the annual report
(Form 5500 Series) filed by a Credit Party or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each affected
Pension Plan; (2) all written notices received by the applicable Credit Party or
any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any affected Employee Benefit Plan
of the such Credit Party thereof, or, with respect to any affected Pension Plan
or affected Multiemployer Plan, any of their respective ERISA Affiliates (with
respect to an affected Multiemployer Plan, to the extent that the applicable
Credit Party or ERISA Affiliate, as applicable, has rights to access such
documents, reports or filings), as the Administrative Agent shall reasonably
request;

 

(i)                                     Breach of Representations and
Warranties.  Within two (2) Business Days of any Authorized Officer obtaining
knowledge of a material breach with respect to any representation

 

51

--------------------------------------------------------------------------------



 

or warranty made or deemed made by a Credit Party in any Credit Document or in
any certificate at any time given by the Borrower in writing pursuant hereto or
thereto or in connection herewith or therewith, a certificate of an Authorized
Officer specifying the nature and period of existence of such breach and what
action the Borrower has taken, is taking and proposes to take with respect
thereto;

 

(j)                                    Information Regarding Collateral.  The
Borrower will furnish to the Collateral Agent and the Administrative Agent prior
written notice of any change (i) in the Borrower’s corporate name, (ii) in the
Borrower’s corporate structure or jurisdiction of organization or (iii) in the
Borrower’s Federal Taxpayer Identification Number.  The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents.  The
Borrower also agrees promptly to notify the Collateral Agent if any material
portion of the Collateral is damaged, destroyed or encumbered;

 

(k)                                 Credit Policies.  The Borrower shall provide
prior written notice to the Administrative Agent of any change to the Credit
Policies or the Servicing Policy if Agent consent is required pursuant to
Section 6.11, and otherwise, will provide copies of any changes prior to
implementation of such changes;

 

(l)                                     Notices under Credit Documents. 
Promptly upon its receipt of any material notice, request for consent, financial
statements, certification, report or other material communication under or in
connection with any Credit Document from any Person other than the
Administrative Agent and the Administrative Agent was not copied, the Borrower
shall provide the Administrative Agent copies of the same;

 

(m)                             Controlled Accounts.  Promptly upon receipt
thereof, the Borrower shall provide the Administrative Agent copies of any bank
statement received for any Controlled Account and, promptly upon becoming aware
thereof, the Borrower shall provide the Administrative Agent notice that any
Controlled Account has become subject to any writ, judgment, warrant of
attachment, execution or similar process.

 

(n)                                 Notices under Loan Agreement.  Promptly upon
its receipt of any notice of any default or event of default, request for waiver
or material communication under or in connection with any Loan Agreement from
any Person, the Borrower shall provide the Administrative Agent copies of the
same.

 

(o)                                 Additional Information.  The Borrower shall
deliver such additional reports, documents, notices or information in its
possession or held on its behalf or readily available by the Borrower as the
Administrative Agent may reasonably request from time to time.

 

5.2                               Existence.  The Borrower will at all times
preserve and keep in full force and effect its existence and that of the Funding
Entities and all rights and franchises, licenses and permits required for the
operation of its business and the business of the Funding Entities.

 

52

--------------------------------------------------------------------------------



 

5.3                               Payment of Taxes and Claims.  The Borrower
will pay, and, in connection with the Funding Entities, will cause to be paid,
all material Taxes imposed upon it (or in the case of a Funding Entity, on such
Funding Entity) or any of its respective properties or assets or in respect of
any of its income, businesses or franchises before any penalty or fine accrues
thereon, and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided, no such Tax or
claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.  The Borrower agrees to pay to the
relevant Governmental Authority in accordance with applicable law any current or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement.

 

5.4                               Insurance.  The Borrower shall cause the
Manager to maintain, in its capacity as Manager, in force (a) an “errors and
omissions” insurance policy in an amount not less than $3,000,000 and (b) an
employee fidelity insurance policy in an amount not less than $3,000,000, in
each case, (i) in a form reasonably acceptable to the Administrative Agent,
(ii) with an insurance company reasonably acceptable to the Administrative Agent
and (iii) with respect to the employee fidelity insurance policy, naming the
Administrative Agent, for the benefit of the Secured Parties, as beneficiary and
additional loss payee.  Unless otherwise directed by the Administrative Agent,
the Borrower shall prepare and present, on behalf of itself, to the
Administrative Agent and the Lenders claims under any such policies in a timely
fashion in accordance with the terms of such policy, and upon the filing of any
claim on any policy described in this Section 5.4, the Borrower shall promptly
notify the Administrative Agent of such claim and the Borrower shall deposit, or
cause to be deposited, the Net Insurance/Condemnation Proceeds of any such claim
into the applicable Collection Account.  The Borrower shall deliver copies of
such policies to the Administrative Agent together with a certification from the
applicable insurance company that such policy is in force on such date.  The
Borrower shall deliver proof of maintenance of such policies and payment of
premiums no less frequently than annually, in form and substance reasonably
acceptable to the Administrative Agent.

 

5.5                               Inspections; Compliance Audits; Regulatory
Review.

 

(a)                                 The Borrower will permit or cause to be
permitted, as applicable, any authorized representatives designated by any Agent
(or their respective agents or professional advisors) to visit and inspect any
of the properties of the Borrower or the Funding Entities, at any time, and from
time to time upon reasonable advance written notice and during normal working
hours, to (i) inspect, copy and take extracts from its books, records, financial
statements, credit and collection policies, legal and regulatory compliance,
operating and reporting procedures and information systems and to discuss its
affairs, finances and accounts with any employees of the

 

53

--------------------------------------------------------------------------------



 

Manager, (ii)  conduct periodic due diligence relating to any Renewable Loan
forming part of the Portfolio, including reviewing the applicable Loan Agreement
for such Renewable Loan and (iii) verify the compliance by the Borrower or the
Funding Entities with this Agreement, the other Credit Documents, the Credit
Policies and/or the Servicing Policy, as applicable.  The Borrower agrees to pay
Agents’ then customary charge for field examinations and audits and the
preparation of reports thereof performed or prepared (A) at any time during the
existence of an Event of Default and (B) otherwise up to two (2) time in any
calendar year.

 

(b)                                 At any time during the existence of an Event
of Default and otherwise one (1) time in any calendar quarter, the
Administrative Agent or its designees may, at the Borrower’s expense, perform a
compliance review (a “Compliance Review”) with one (1) Business Day (in the case
of a Compliance Review during the existence of an Event of Default) or five
(5) Business Days’ (in the case of a Compliance Review when no Event of Default
has occurred and is continuing) prior written notice to verify the compliance by
the Credit Parties and the Funding Entities with any Requirements of Law related
to the Renewable Loans.  The Borrower shall cooperate, and shall use its
reasonable best efforts to cause the Manager and each Funding Entity to
cooperate, with all reasonable requests and provide the Administrative Agent
with all necessary assistance and information in connection with each such
Compliance Review.  In connection with any such Compliance Review, the Borrower
shall, and shall use its reasonable best efforts to cause the Manager and each
Funding Entity to, permit any authorized representatives designated by the
Administrative Agent to review the form of Loan Agreements, Credit Policies,
Servicing Policy, information processes and controls, compliance practices and
procedures and marketing materials.  Such authorized representatives may make
written recommendations regarding compliance with applicable Requirements of
Law, and the Borrower shall, and shall cause the Manager and each Funding Entity
to, consider these recommendations in good faith, consult with the
Administrative Agent regarding the implementation of such recommendations and
use commercially reasonable efforts to implement any recommendation which the
Administrative Agents believe in its reasonable discretion is a reasonable
recommendation in all material respects on a timely basis.

 

(c)                                  In connection with any inspection pursuant
to Section 5.5(a) or a Compliance Review, the Borrower shall, at the reasonable
request of the Administrative Agent, make loan confirmation requests of an
Obligor (and share with the Administrative Agent such Obligor’s response) to
enable the Administrative Agent to perform such inspection or Compliance Review,
as the case may be.

 

5.6                               Lender Meetings.  The Borrower will, upon the
reasonable request of the Administrative Agent, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or by telephone, video conferencing, or at
such other location as may be agreed to by the Borrower, the Administrative
Agent and the Lenders) at such time as may be agreed to by the Borrower, the
Administrative Agent and the Lenders.

 

5.7                               Compliance with Laws.  The Borrower shall
comply, and cause the Funding Entities to comply, with the Requirements of Law,
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

54

--------------------------------------------------------------------------------



 

5.8                               Further Assurances.  At any time or from time
to time upon the request of the Administrative Agent, the Borrower will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Administrative Agent or the Collateral Agent
may reasonably request in order to effect fully the purposes of the Credit
Documents, including providing the Administrative Agent with any information
reasonably requested pursuant to Section 9.20.  In furtherance and not in
limitation of the foregoing, the Borrower shall take such actions as the
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Performance Guarantor to the extent set forth
in the Guaranty and are secured by all of the assets of the Borrower.

 

5.9                               Disaster Recovery Plan.  The Borrower has and
shall, at its own expense, maintain, and cause the Manager to maintain, a
disaster recovery plan, which provides for disaster recovery and the resumption
of business in the event that a disaster disrupts or impairs its provision of
servicing pursuant to this Agreement and the Management Agreement.  Any such
disaster recovery plan shall include, at a minimum, procedures for
back-up/restoration of operating and application software, procedures for the
protection of any source documentation, procedures and third-party agreements
for replacement equipment (e.g. computer equipment) and procedures and
third-party agreements for off-site production facilities.

 

5.10                        Renewable Loan Actions.  With respect to each
Renewable Loan forming part of the Portfolio, the Borrower shall (a) take all
reasonable actions necessary to perfect, protect and more fully evidence the
Loan Holder’s ownership of such Renewable Loan, including, without limitation,
executing or causing to be executed (or filing or causing to be filed) such
other instruments or notices as may be necessary or appropriate and (b) take all
additional action, if any, that the Administrative Agent may reasonably request
to perfect, protect and more fully evidence the respective interests of the
Borrower, the Agents and the Lenders in such Renewable Loan.

 

5.11                        Collections.  The Borrower shall cause all
Collections to be deposited into the applicable Collection Account.

 

SECTION 6.  NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, until the Termination Date, the Borrower
shall perform (or cause to be performed, as applicable) all covenants in this
Section 6.

 

6.1                               Indebtedness.  Without the prior consent of
the Administrative Agent, the Borrower shall not directly or indirectly create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except any Permitted Indebtedness.

 

6.2                               Liens.  The Borrower shall not, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of the Borrower, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any

 

55

--------------------------------------------------------------------------------



 

similar recording or notice statute, except for Permitted Liens and financing
statements filed in connection with Permitted Liens.

 

6.3                               No Further Negative Pledges.  Except pursuant
to the Credit Documents, the Borrower shall not enter into any Contractual
Obligation prohibiting the creation or assumption of any Lien upon any of its
respective properties or assets, whether now owned or hereafter acquired.

 

6.4                               Investments.  The Borrower shall not, directly
or indirectly, make or own any Investment in any Person, including without
limitation any joint venture, except (a) Investments in the Funding Entities,
(b) Permitted Investments and (c) Renewable Loans.

 

6.5                               Fundamental Changes; Disposition of Assets;
Acquisitions.  The Borrower shall not enter into any transaction of merger or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution).  The Borrower shall not (a) convey, sell, lease or
sub lease (as lessor or sublessor), exchange, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
assets or property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, whether now owned or hereafter acquired, other
than transfers of cash to the extent the Borrower is a partnership or
disregarded entity for U.S. federal and/or applicable state or local tax
purposes for any taxable period, in an amount with respect to each taxable
period no greater than the product of (i) the net taxable income of the Borrower
allocated to its equity owners for such taxable period, taking into account all
loss carryforwards to the extent such carryforwards may reasonably be used to
reduce taxable income in the applicable taxable period and all applicable
adjustments to basis (and resulting tax deductions) under Section 734, 743 and
754 of the Code, and (ii) the maximum combined U.S. federal, state and local
income tax rate applicable to any direct or indirect equity owner of the
Borrower determined by taking into account any reduced tax rates applicable to
the income allocated and the deduction for state and local income taxes to the
extent such deduction is not limited to $10,000 in the case of an individual or
(b) acquire by purchase or otherwise (other than acquisitions of Renewable
Loans) the business, property or fixed assets of, or stock or other evidence of
beneficial ownership of, any Person or any division or line of business or other
business unit of any Person.

 

6.6                               Transactions with Affiliates.  The Borrower
shall not, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any of its Affiliates other than the Management
Agreement, the transactions contemplated or permitted by the Credit Documents
and other transactions (including transactions related to the use of office
space or computer equipment or software by the Borrower from an Affiliate) in
the ordinary course of business pursuant to the reasonable requirements of the
Borrower’s business on terms that are, taken as a whole, no less favorable to
the Borrower than could be obtained in a comparable arms-length transaction with
a Person not an Affiliate of the Borrower.

 

6.7                               Conduct of Business.  From and after the
Closing Date, the Borrower shall not engage in any business other than the
businesses engaged in by the Borrower on the Closing Date and activities
reasonably related thereto.

 

56

--------------------------------------------------------------------------------



 

6.8                               Sales of Renewable Loans.  The Borrower shall
not sell, transfer or otherwise dispose of any Renewable Loan forming part of
the Portfolio if giving effect to such sale would create a Borrowing Base
Deficiency.

 

6.9                               Servicing.

 

(a)                                 The Borrower may not, without the
Administrative Agent’s prior written consent not to be unreasonably withheld,
terminate the Manager.  The Borrower shall use commercially reasonable efforts
to cause the Manager to provide written reports to the Administrative Agent, the
Lenders or each Lender’s or the Administrative Agent’s other designee in the
manner and form reasonably requested by the Administrative Agent.  The Borrower
shall cause the Manager to permit any Lender, the Administrative Agent or such
Lender’s or the Administrative Agent’s other designees to inspect its books,
records and operations related to the Borrower, the Funding Entities or the
Renewable Loans upon reasonable advance written notice during normal business
hours.  Upon five (5) Business Days’ prior written notice from the
Administrative Agent, the Borrower (or employees of the Manager on its behalf)
shall meet with the Administrative Agent or the Administrative Agent’s other
designee or agent at the Administrative Agent’s offices to discuss any and all
aspects of the Portfolio that the Administrative Agent deems appropriate in its
sole discretion.

 

6.10                        Credit Documents.  Except as otherwise expressly
permitted by other provisions of this Agreement or any other Credit Document,
the Borrower shall not (a) agree to any termination, amendment, restatement,
supplement or other modification to any Credit Document to which it is a party
after the Closing Date without the prior written consent of the Administrative
Agent, or (b) agree to any termination, amendment, restatement, supplement or
other modification to, or waiver of any of its rights under, the Organizational
Documents of any Funding Entity after the Closing Date Documents that would
impair the Collateral, cause a Material Adverse Effect or have a negative impact
any Lender’s rights under the Credit Documents without the prior written consent
of the Administrative Agent.

 

6.11                        Changes to the Credit Policies or Servicing Policy. 
The Borrower shall not make or authorize, or permit to be made, any material
changes or modifications to the Credit Policies or the Servicing Policy that
would be adverse to the Administrative Agent or the Lenders without the prior
written consent of the Administrative Agent, except as otherwise required by any
Requirement of Law.

 

6.12                        Standard Loan Requirements.  Each Eligible Renewable
Loans forming part of the Portfolio must meet the requirements found in Schedule
6.12.

 

6.13                        Sales and Lease-Backs.  The Borrower shall not
directly or indirectly become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which the Borrower (a) has
sold or transferred or is to sell or to transfer to any other Person or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by the Borrower to any Person in
connection with such lease.

 

57

--------------------------------------------------------------------------------



 

6.14                        Funding Entities.  The Borrower agrees that it has
not and shall not permit any Funding Entity to:

 

(a)                                 engage to any material extent in any
business other than those businesses conducted on the date hereof or any
business reasonably related or incidental thereto or representing a reasonable
expansion thereof;

 

(b)                                 acquire or own any material asset other than
(i) Renewable Loans, (ii) cash and Permitted Investments owned by such Funding
Entity from time to time and (iii) such other incidental personal property as
may be necessary for the ownership of the Renewable Loans or conduct of its
business;

 

(c)                                  merge into or consolidate with any Person
or entity or dissolve, terminate or liquidate in whole or in part, transfer or
otherwise dispose of all or substantially all of its assets or change its legal
structure, without the Administrative Agent’s consent;

 

(d)                                 fail to preserve its existence as an entity
duly organized, validly existing and in good standing (if applicable) under the
laws of the jurisdiction of its organization or formation, or without the prior
written consent of the Administrative Agent fail to comply with the provisions
of such Funding Entity’s Organizational Documents;

 

(e)                                  convey, sell, lease or sub lease (as lessor
or sublessor), exchange, transfer or otherwise dispose of, in one transaction or
a series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired or acquire by purchase or
otherwise (other than acquisitions of Renewable Loans) the business, property or
fixed assets of, or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person;

 

(f)                                   own any Subsidiary or, other than in
connection with its ownership of the Renewable Loans and cash and Permitted
Investments owned by such Funding Entity from time to time in accordance with
this Agreement, make any Investment in, any Person or entity without the consent
of the Administrative Agent (other than a Renewable Loan or funds to acquire a
Renewable Loan);

 

(g)                                  fail to use commercially reasonable efforts
to not commingle its assets with the assets of any of its general partners,
members, Affiliates, principals or of any other Person or entity;

 

(h)                                 incur any Indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation) other
than Permitted Indebtedness or grant any Liens, other than Permitted Liens, or
make any distributions except in accordance with this Agreement or as required
by such Funding Entity’s Organizational Documents;

 

(i)                                     fail to maintain its records, books of
account and bank accounts separate and apart from those of its general partners,
members, principals and Affiliates or any other Person;

 

58

--------------------------------------------------------------------------------



 

(j)                                    enter into any Contractual Obligation
with any general partner, member, principal or Affiliate, or any general
partner, member, principal or Affiliate thereof, except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties other than any
general partner, member, principal or Affiliate, or any general partner, member,
principal or Affiliate thereof;

 

(k)                                 take any action that would cause such entity
to become insolvent;

 

(l)                                     directly or indirectly become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Funding Entity (a) has sold or transferred or is to sell or
to transfer to any other Person or (b) intends to use for substantially the same
purpose as any other property which has been or is to be sold or transferred by
such Funding Entity to any Person in connection with such lease;

 

(m)                             assume or guaranty the debts of any other
Person, hold itself out to be responsible for the debts of any other Person, or
otherwise pledge its assets for the benefit of any other Person or hold out its
credit as being available to satisfy the obligations of any other Person;

 

(n)                                 fail to either file its own tax returns or
file a consolidated federal income tax return with another Person (unless
prohibited or required, as the case may be, by applicable law);

 

(o)                                 fail either to hold itself out to the public
as a legal entity separate and distinct from any other entity or Person or to
conduct its business solely in its own name in order not (i) to mislead others
as to the identity with which such other party is transacting business or
(ii) to suggest that it is responsible for the debts of any third party (except
as provided for in the Credit Documents);

 

(p)                                 fail to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;

 

(q)                                 file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, or make an
assignment for the benefit of creditors;

 

(r)                                    fail to allocate fairly and reasonably
shared expenses (including, without limitation, shared office space and services
performed by an employee of an Affiliate) among the Persons sharing such
expenses; and

 

(s)                                   extend, amend or otherwise modify the
material terms of any Renewable Loan or any Loan Agreement related thereto,
except in the ordinary course of business or as a result of changes required in
order to comply with any Requirement of Law (with prior written notice to the
Administrative Agent of any change made in relation to compliance with any
Requirement of Law).

 

59

--------------------------------------------------------------------------------



 

SECTION 7.  EVENTS OF DEFAULT

 

7.1                               Events of Default.  If any one or more of the
following conditions or events shall occur.

 

(a)                                 Failure to Make Payments When Due.  The
failure by the Borrower to make payments of any principal, interest or fees due
to the Administrative Agent, the Collateral Agent or the Lenders, or the failure
of the Borrower to make any other payment or deposit required under any Credit
Documents when such payment or deposit is due or, if any such payment is due on
the Final Maturity Date, such failure to make that payment on the Final Maturity
Date and such failure remains unremedied for a period of two (2) Business Days;
or

 

(b)                                 Borrowing Base Deficiency.  Any Borrowing
Base Deficiency exists and is not cured within two (2) Business Days of receipt
by the Borrower of written notice from any Agent that a Borrowing Base
Deficiency exists; or

 

(c)                                  Breach of Representations, etc.  Any
representation, warranty, certification or other statement made or deemed made
by the Borrower or the Performance Guarantor in any Credit Document or in any
statement or certificate at any time given by the Borrower or the Performance
Guarantor in writing pursuant hereto or thereto or in connection herewith or
therewith, shall be false in any material respect (or, if qualified by
materiality, in all respects) as of the date made or deemed made and such
default shall not have been remedied or waived within five (5) Business Days;
provided that if such representation, warranty, certification or statement
relates solely to a Renewable Loan, it shall not constitute an Event of Default
if the Borrowing Base is recalculated without inclusion of such Renewable Loan
and no Borrowing Base Deficiency results therefrom;

 

(d)                                 Breach of Affirmative Covenants.  Failure of
the Borrower to perform or comply with any term or condition contained in
Section 5 of this Agreement or any affirmative covenant in any other Credit
Document or the failure of the Performance Guarantor to perform or comply with
affirmative covenant in any other Credit Document, and such failure shall remain
unremedied for thirty (30) Business Days; or

 

(e)                                  Breach of Negative Covenants.  Failure of
the Borrower to perform or comply with any term or condition contained in
Section 6 of this Agreement or any negative covenant in any other Credit
Document or the failure of the Performance Guarantor to perform or comply with
any negative covenant in any other Credit Document, and such failure shall
remain unremedied for five (5) Business Days after the earlier of (i) an officer
of either Credit Party becoming aware of such failure or (ii) receipt by either
Credit Party of written notice from any Agent or any Lender of such failure; or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of any Credit Party in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law
or (ii) an involuntary case shall be commenced against any Credit Party under
the Bankruptcy Code or under any other applicable

 

60

--------------------------------------------------------------------------------



 

bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over such Credit Party, or over all or a substantial part of its
respective property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
such Credit Party for all or a substantial part of its respective property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of such Credit Party, and any such
event described in this clause (ii) shall continue for sixty (60) days without
having been dismissed, bonded or discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, etc.  (i) Any Credit Party shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its respective property; or any such Credit Party shall make any
assignment for the benefit of creditors; or (ii) any Credit Party shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of such Credit Party (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 7.1(f); or

 

(h)                                 Judgments and Attachments.  Any money
judgment, tax Lien, writ or warrant of attachment or similar process (to the
extent not adequately covered by insurance (subject to customary deductibles) as
to which a solvent and unaffiliated insurance company has not denied coverage)
in excess of $5,000,000 shall be entered or filed against the Borrower or any of
its assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) consecutive days; or

 

(i)                                     Collateral Documents and other Credit
Documents.  At any time after the execution and delivery thereof, (i) the
Collateral Agent shall not have or shall cease to have a valid and perfected
First Priority Lien in a material portion of the Collateral (in each case, other
than (A) by reason of a release of such Collateral in accordance with the terms
hereof or thereof or (B) the satisfaction in full of the Obligations and any
other amount due hereunder or any other Credit Document in accordance with the
terms hereof), (ii) any Credit Document for any reason, other than the
satisfaction in full of all Obligations and any other amount due hereunder or
any other Credit Document (other than contingent indemnification obligations for
which demand has not been made), (A) shall cease to be in full force and effect
(other than in accordance with its terms), (B) shall be declared by a court of
competent jurisdiction to be null and void, (C) the enforceability thereof shall
be impaired in any material respect or (D) a party thereto shall repudiate its
obligations thereunder or shall contest the validity or enforceability of any
Credit Document in writing or (iii) the Borrower shall cease to have a valid
ownership interest in a material portion of the Collateral; or

 

(j)                                    Failure to Make Payments on
Indebtedness.  The Borrower or the Performance Guarantor fails to make a payment
when due, which failure extends beyond any applicable grace

 

61

--------------------------------------------------------------------------------



 

period provided therefor, under any facility with respect to any Indebtedness
(including any leasehold obligation) in excess of $5,000,000; or

 

(k)                                 Material Adverse Change.  The occurrence of
a material adverse change in the business, operations or financial condition of
the Borrower, the Performance Guarantor or any Funding Entity, in each case,
which is not remedied or mitigated within thirty (30) days; or

 

(l)                                     Change of Control.  A Change of Control
shall occur or any Credit Party or Funding Entity shall enter into any
transaction of merger or consolidation in which it is not the surviving entity,
in each case, without the prior written consent of the Administrative Agent; or

 

(m)                             Financial Statements.  The auditor’s opinion
accompanying the audited financial statements of any Credit Party delivered
hereunder is qualified as to scope or going concern; or

 

(n)                                 Collateral Performance Triggers.  A breach
of any Collateral Performance Trigger shall have occurred; or

 

(o)                                 Breach of Financial Covenants.  A breach of
any Financial Covenant shall have occurred; or

 

(p)                                 Default Under Guaranty.  A default in the
Performance Guarantor’s obligations under the Guaranty shall have occurred
beyond any applicable grace or cure period; or

 

(q)                                 Termination of Management Agreement. The
termination of the Management Agreement;

 

THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
with the written consent of the Required Lenders, and shall, at the written
request of the Required Lenders, take any of the following actions: (1) upon
written notice to the Borrower, terminate each Lender’s Revolving Commitments,
if any, (2) upon written notice to the Borrower, declare the unpaid principal
amount of and accrued interest on the Loans and all other Obligations
immediately due and payable, in each case without presentment, demand, protest
or other requirements of any kind, all of which are hereby expressly waived by
the Borrower, (3) direct the Collateral Agent to enforce any and all Liens and
security interests created pursuant to the Collateral Documents, including
restricting the Borrower and any of its Subsidiaries from making any
distributions to any Person (including the Performance Guarantor) and foreclose
on the Pledgor’s interests in the Borrower or the Borrower’s interests in REL,
in each case, pursuant to the terms of the Pledge Agreements, (4) withdrawal
amounts from the Reserve Accounts for application pursuant to the terms of this
Agreement, and (5) take any and all other actions and exercise any and all other
rights and remedies of the Administrative Agent under the Credit Documents or
under the UCC; provided, that upon the occurrence of any Event of Default
described in Section 7.1(f) or 7.1(g), the unpaid principal amount of and
accrued interest on the Loans and all other Obligations shall immediately become
due and payable, and the Revolving Commitments shall automatically and
immediately terminate, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by the
Borrower.

 

62

--------------------------------------------------------------------------------



 

SECTION 8.  AGENTS

 

8.1                               Appointment of Agents.  East West Bank is
hereby appointed the Administrative Agent and the Collateral Agent hereunder and
under the other Credit Documents and each Lender hereby authorize East West
Bank, in such capacity, to act as its agent in accordance with the terms hereof
and the other Credit Documents.  Each Agent hereby agrees to act upon the
express conditions contained herein and the other Credit Documents, as
applicable.  The provisions of this Section 8 are solely for the benefit of the
Agents and the Lenders and the Borrower shall not have any rights as a
beneficiary of any of the provisions thereof.  In performing its functions and
duties hereunder, each Agent shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for the Borrower.

 

8.2                               Powers and Duties.  Each Lender irrevocably
authorizes each Agent to take such action on such Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Credit
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto.  Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents.  Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees.  No Agent shall have, by
reason hereof or any of the other Credit Documents, a fiduciary relationship in
respect of any Lender; and nothing herein or any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein.

 

8.3                               Collateral Documents and Guaranty.  Each
Lender hereby further authorizes the Administrative Agent or the Collateral
Agent, as applicable, on behalf of and for the benefit of such Lender, to be the
agent for and representative of such Lenders with respect to the Guaranty, the
Collateral and the Collateral Documents.  Subject to Section 9.5, without
further written consent or authorization from the Lenders, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which the Lenders or the Administrative Agent has otherwise consented or
(ii) release the Performance Guarantor from the Guaranty with respect to which
the Lenders or the Administrative Agent have otherwise consented.

 

SECTION 9.  MISCELLANEOUS

 

9.1                               Notices.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given to the Borrower, the Collateral Agent or the Administrative Agent,
shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of the Lenders, the address as
indicated on Appendix B, specified in such Lender’s Assignment Agreement or
Joinder Agreement or otherwise indicated to the Administrative Agent in
writing.  Each notice hereunder shall be in writing and may be personally served
or sent by e-mail or United States mail or courier service and shall be deemed
to have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of e-mail, or three (3) Business Days
after

 

63

--------------------------------------------------------------------------------



 

depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice shall be effective until received by the intended
recipient, provided, however, that the Borrower may deliver, or cause to be
delivered, the Borrowing Base Certificate, the Funding Notice and any financial
statements or reports (including any collateral performance tests) by electronic
mail pursuant to procedures approved by the Administrative Agent until any Agent
notifies the Borrower that it can no longer receive such documents using
electronic mail.  Any Borrowing Base Certificate, Funding Notice or financial
statements or reports sent to an electronic mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, if available,
return electronic mail or other written acknowledgement), provided, that if such
document is sent after 5:00 p.m. Eastern Standard time, such document shall be
deemed to have been sent at the opening of business on the next Business Day.

 

9.2                               Expenses  Whether or not the transactions
contemplated hereby shall be consummated, the Borrower agrees to pay promptly
(a) all of the Agents’ actual and reasonable, documented, out-of-pocket costs
and expenses of preparation and administration of, and due diligence relating
to, the Credit Documents and any consents, amendments, waivers or other
modifications thereto, (b) all of the reasonable, documented out-of-pocket fees,
expenses and disbursements of  external counsel to the Agents in connection with
the negotiation, preparation, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by the Borrower, provided that the
Agents shall engage a single external counsel, (c) all the actual costs and
reasonable, documented, out-of-pocket expenses of creating and perfecting Liens
in favor of the Collateral Agent, for the benefit of the Secured Parties,
including filing and recording fees, expenses and Taxes, stamp or documentary
Taxes and search fees, (d) each of the Agent’s actual costs and reasonable
documented, out-of-pocket fees, expenses for, and disbursements of any of such
Agent’s, auditors, accountants, consultants, appraisers, advisors or agents
whether internal or external, incurred by such Agent, (e) all the actual costs
and reasonable, documented, out-of-pocket expenses in connection with the
custody or preservation of any of the Collateral, (f) any expenses set forth in
Sections 5.5 and 5.6 to the extent such expenses are expressly required to be
paid by the Borrower and (g) after the occurrence of a Default or an Event of
Default, all documented costs and expenses, including reasonable and documented
fees and costs of one external counsel, incurred by any Agent and the Lenders in
enforcing any Obligations of or in collecting any payments due from the Borrower
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings; provided that if in the reasonable opinion
of the Agents and the Lenders, representations of all such Persons by one
counsel would be inappropriate due to the existence of an actual or potential
conflict of interest, the Lenders may engage separate counsel from the Lenders.

 

9.3                               Indemnity.

 

(a)                                 IN ADDITION TO THE PAYMENT OF EXPENSES
PURSUANT TO SECTION 9.2, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY

 

64

--------------------------------------------------------------------------------



 

SHALL BE CONSUMMATED, THE BORROWER AGREES TO DEFEND (SUBJECT TO INDEMNITEES’
SELECTION OF COUNSEL), INDEMNIFY, PAY AND HOLD HARMLESS, EACH AGENT AND LENDERS,
THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES,
EMPLOYEES AND AGENTS OF EACH AGENT AND LENDERS (EACH, AN “INDEMNITEE”), FROM AND
AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR
SOLE NEGLIGENCE OF SUCH INDEMNITEE; PROVIDED, THAT THE BORROWER SHALL NOT HAVE
ANY OBLIGATION TO ANY INDEMNITEE HEREUNDER WITH RESPECT TO ANY INDEMNIFIED
LIABILITIES TO THE EXTENT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL NON-APPEALABLE ORDER OF THAT INDEMNITEE.  TO THE EXTENT
THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN
THIS SECTION 9.3 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY VIOLATE
ANY LAW OR PUBLIC POLICY, THE BORROWER SHALL CONTRIBUTE THE MAXIMUM PORTION THAT
IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND
SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY INDEMNITEES OR ANY OF
THEM.

 

(b)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and the Borrower hereby waives, any claim against
the Lenders, Agents and their respective Affiliates, directors, employees,
attorneys or agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and the Borrower hereby waives, releases and agrees not to sue upon
any such claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

9.4                               Set Off.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, the Lenders and each of
their respective Affiliates is hereby authorized by the Borrower at any time or
from time to time subject to the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), except to the extent
required by applicable law, without notice to the Borrower or to any other
Person (other than the Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by the
Lenders to or for the credit or the account of the Borrower (in whatever
currency) against and on account of the obligations and liabilities of the
Borrower to such Lender hereunder and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto or with any other Credit Document, irrespective of whether  (a) any
Lender shall have made any demand hereunder,

 

65

--------------------------------------------------------------------------------



 

(b) the principal of or the interest on the Loans or any other amounts due
hereunder shall have become due and payable pursuant to Section 2 and although
such obligations and liabilities, or any of them, may be contingent or unmatured
or (c) such obligation or liability is owed to a branch or office of a Lender
different from the branch or office holding such deposit or obligation or such
Indebtedness.

 

9.5                               Amendments and Waivers; Administrative Agent
Consent.

 

(a)                                 Amendments and Waivers.

 

(i)                                     Subject to Sections 9.5(a)(ii),
9.5(a)(iii) and 9.5(b), no amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of each Credit Party thereto and the Administrative Agent with the consent of
the Required Lenders.

 

(ii)                                  Lender Consent.  Without the written
consent of each Lender that would be affected thereby, no amendment,
modification, termination or consent shall be effective if the effect thereof
would:

 

(1)                                 extend the scheduled final maturity of any
Loan or Revolving Loan Note;

 

(2)                                 waive, reduce or postpone any scheduled
repayment;

 

(3)                                 reduce the rate of interest on any Loan or
any fee payable hereunder (other than Default Interest);

 

(4)                                 extend the time for payment of any such
interest or fees;

 

(5)                                 reduce the principal amount of any Loan;

 

(6)                                 (x) amend the definition of “Borrowing Base”
or “Maximum Committed Amount” or (y) amend, modify, terminate or waive
Section 2.10 or Section 2.11 or any provision of Sections  9.5(a), (b) or (c);

 

(7)                                 release all or substantially all of the
Collateral or the Performance Guarantor from any of its obligations under the
Guaranty except as expressly provided in the Credit Documents;

 

(8)                                 consent to the assignment or transfer by any
Credit Party of any of its respective rights and obligations under any Credit
Document;

 

(9)                                 increase the Revolving Commitment of a
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving Commitment of each Lender; or

 

66

--------------------------------------------------------------------------------



 

(10)                          change any provision of this Section or the
percentage in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender.

 

(iii)                               Other Consents.  No amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall:

 

(1)                                 amend, modify, terminate or waive any
provision of Section 8 as the same applies to any Agent, or any other provision
hereof as the same applies to the rights or obligations of any Agent, in each
case without the consent of such Agent; or

 

(2)                                 adversely affect the Account Bank without
its consent.

 

(b)                                 Execution of Amendments, etc.  The
Administrative Agent may, but shall have no obligation to, with the concurrence
of the Required Lenders, execute amendments, modifications, waivers or consents
on behalf of the Lenders.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.  No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 9.5 shall be binding upon any Lender at the time outstanding,
each future Lender and, if signed by the Borrower, upon the Borrower. 
Notwithstanding anything to the contrary contained in this Section 9.5, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case that is
immaterial (as determined by the Administrative Agent in its reasonable
discretion), in any provision of the Credit Documents, then the Administrative
Agent (in its capacity thereunder as Administrative Agent) and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent by any Lender if the same is not
objected to in writing by such Lenders within five (5) Business Days following
receipt of notice thereof.

 

9.6                               Successors and Assigns; Participations.

 

(a)                                 Generally.  This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of the
Lenders.  The Borrower’s rights or obligations hereunder or any interest herein
may not be assigned or delegated without the prior written consent of the
Administrative Agent and the Lenders.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, Indemnitees under Section 9.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Lender
Affiliates of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

67

--------------------------------------------------------------------------------



 

(b)                                 Register.  The Borrower, the Administrative
Agent and the Lenders shall deem and treat the Persons listed as “Lender” in the
Register as the holders and owners of the corresponding Revolving Commitments
and Loans listed therein for all purposes hereof, and no assignment or transfer
of any such Revolving Commitment or Loan shall be effective, in each case,
unless and until an Assignment Agreement effecting the assignment or transfer
thereof shall have been delivered to and accepted by the Administrative Agent
and recorded in the Register.  Prior to such recordation, all amounts owed with
respect to the applicable Revolving Commitment or Loan shall be owed to the
Lenders listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Revolving Commitments or Loans

 

(c)                                  Right to Assign.  Each Agent and the
Lenders shall with the prior written consent of the Borrower (such consent not
to be unreasonably withheld, conditioned or delayed; provided, that such consent
shall not be required if an Event of Default under Section 7.1(a), 7.1(f) or
7.1(g) has occurred and is continuing), have the right at any time to sell,
assign or transfer all or a portion of its respective rights and obligations
under this Agreement, including, without limitation, all or a portion of its
Revolving Commitment or Loans owing to it or other Obligations owing to it, to
any Eligible Assignee.

 

(d)                                 Mechanics.  The assigning Lender and the
assignee thereof shall execute and deliver to the Administrative Agent an
Assignment Agreement, together with such forms, certificates or other evidence,
if any, with respect to U.S. federal income Tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to the
Administrative Agent pursuant to Section 2.15.

 

(e)                                  Notice of Assignment.  Upon its receipt and
acceptance of a duly executed and completed Assignment Agreement, any forms,
certificates or other evidence required by this Agreement in connection
therewith, the Administrative Agent shall record the information contained in
such Assignment Agreement in the Register, shall give prompt notice thereof to
the Credit Parties and shall maintain a copy of such Assignment Agreement.

 

(f)                                   Representations and Warranties of
Assignee.  Each assignee of the Lender, upon executing and delivering an
Assignment Agreement, represents and warrants to the Lenders and the Borrower as
of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Revolving Commitments or Loans, as the case may be; and (iii) it will
make or invest in, as the case may be, its Revolving Commitments or Loans for
its own account in the ordinary course of its business and without a view to
distribution of such Revolving Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 9.6, the disposition
of such Revolving Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).

 

(g)                                  Effect of Assignment.  Subject to the terms
and conditions of this Section 9.6, as of the “Effective Date” specified in the
applicable Assignment Agreement:  (i) the assignee

 

68

--------------------------------------------------------------------------------



 

thereunder shall have the rights and obligations of an “Agent” or “Lender”
hereunder to the extent such rights and obligations hereunder have been assigned
to it pursuant to such Assignment Agreement and shall thereafter be a party
hereto and an “Agent” or “Lender” for all purposes hereof; (ii) the assigning
Agent or Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned thereby pursuant to such Assignment Agreement,
relinquish its rights (other than any rights which survive the termination
hereof under Section 9.8) and be released from its obligations hereunder (and,
in the case of an Assignment Agreement covering all or the remaining portion of
an assigning Agent’s or Lender’s rights and obligations hereunder, such
assigning Agent or Lender shall cease to be a party hereto; provided, anything
contained in any of the Credit Documents to the contrary notwithstanding, such
assigning Agent or Lender shall continue to be entitled to the benefit of all
indemnities hereunder as specified herein with respect to matters arising prior
to the effective date of such assignment; (iii) if applicable, the Revolving
Commitments shall be modified to reflect the Revolving Commitment of such
assignee and any Revolving Commitment of such assigning Agent or Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Revolving Note
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Revolving
Loan Notes to the Administrative Agent for cancellation, and thereupon the
Borrower shall issue and deliver new Revolving Loan Notes, if so reasonably
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new Revolving
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

 

(h)                                 Participations.  Each Lender shall have the
right at any time to sell one or more participations to any Person in all or any
part of its Revolving Commitments, Loans or in any other Obligation.  The holder
of any such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require the Lender to take or omit to
take any action hereunder except the consent of each participant shall be
required with respect to any amendment, modification or waiver that would
(i) extend the final scheduled maturity of any Loan or Revolving Loan Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Revolving Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Revolving Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under the Collateral Documents or the Performance Guarantor from the Guaranty
(in each case, except as expressly provided in the Credit Documents) supporting
the Loans hereunder in which such participant is participating.  Each Credit
Party agrees that each participant shall be entitled to the benefits of 2.14 and
2.15 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c) of this Section; provided, (i) a participant
shall not be entitled to receive any greater payment under Section 2.14 or 2.15
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such participant, except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the participant acquired the applicable participation, unless the
sale of the participation to such

 

69

--------------------------------------------------------------------------------



 

participant is made with the Borrower’s prior written consent and (ii) a
participant provides to the Lender selling such participation any documentation
required to be provided by a Lender under Section 2.15 as if such participant
were a Lender.  To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 9.4 as though it were a Lender, provided,
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender.  Each Lender that sells such a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in such participation and other
obligations under this Agreement (the “Participant Register”).  For the
avoidance of doubt, (i) the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register and (ii) neither Credit Party shall have any responsibilities,
including any reporting under this Agreement, with respect to any participant
except as specifically set forth in this Subsection 9.6(h). The Register shall
be available for inspection by the Borrower or the Lenders at any reasonable
time and from time to time upon reasonable prior notice.

 

(i)                                     Certain Other Assignments.  In addition
to any other assignment permitted pursuant to this Section 9.6, each Lender may
assign, pledge and/or grant a security interest in, all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Revolving Loan
Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, no Lender, as
between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, in no event shall the applicable Federal Reserve Bank, pledgee
or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender (except if such assigning Lender is the Administrative Agent)
to take or omit to take any action hereunder.

 

9.7                               Independence of Covenants.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists.

 

9.8                               Survival of Representations, Warranties and
Agreements.  All representations, warranties and agreements made herein shall
survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of the Borrower set forth in Sections 2.7, 2.10, 2.14, 2.15, 9.2,
9.3, 9.4 and 9.10 shall survive the payment of the Loans and the termination
hereof.

 

9.9                               No Waiver; Remedies Cumulative.  No failure or
delay on the part of any Agent or any Lender in the exercise of any power, right
or privilege hereunder or under any other Credit Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies

 

70

--------------------------------------------------------------------------------



 

existing by virtue of any statute or rule of law or in any of the other Credit
Documents.  Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

9.10                        Marshalling; Payments Set Aside.  Neither any Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
the Borrower or any other Person or against or in payment of any or all of the
Obligations or any other amount due hereunder.  To the extent that any the
Borrower makes a payment or payments to the Administrative Agent or a Lender (or
to the Administrative Agent, on behalf of such Lender), or the Administrative
Agent, the Collateral Agent or a Lender enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

9.11                        Severability.  In case any provision in or
obligation hereunder or any Revolving Loan Note or other Credit Document shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

9.12                        Third Party Beneficiaries.  The Account Bank shall
be an express third party beneficiary of the provisions of Section 2.10.

 

9.13                        Headings.  Section headings herein are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect.

 

9.14                        APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5 1401 AND 5
1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF.

 

9.15                        CONSENT TO JURISDICTION.

 

(A)                               ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE
PARTIES ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY
OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH OF THE PARTIES, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY

 

71

--------------------------------------------------------------------------------



 

(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS, (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS,
(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 AND TO ANY
PROCESS AGENT APPOINTED IN ACCORDANCE WITH SUBPARAGRAPH (B) BELOW IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER THE SUCH PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT AND (iv) AGREES THAT AGENTS AND THE LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
SUCH PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

(B)                               THE BORROWER HEREBY AGREES THAT PROCESS MAY BE
SERVED ON IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES
PERTAINING TO IT AS SPECIFIED IN SECTION 9.1.  ANY AND ALL SERVICE OF PROCESS
AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE
AGAINST THE BORROWER, IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.

 

9.16                        WAIVER OF JURY TRIAL.  THE BORROWER, EACH AGENT AND
THE LENDERS HEREBY AGREE TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE
OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN IT RELATING TO THE SUBJECT MATTER
OF THIS LOAN TRANSACTION OR THE LENDERS/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THE BORROWER, EACH
AGENT AND THE LENDERS ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT IT HAS ALREADY RELIED ON THIS WAIVER IN
ENTERING INTO THIS AGREEMENT, AND THAT IT WILL CONTINUE TO RELY ON THIS WAIVER
IN ITS RELATED FUTURE DEALINGS.  EACH OF THE BORROWER, EACH AGENT AND THE
LENDERS FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED
BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER

 

72

--------------------------------------------------------------------------------



 

CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

9.17                        Usury Savings Clause.  Notwithstanding any other
provision herein, the aggregate interest rate charged or agreed to be paid with
respect to any of the Obligations, including all charges or fees in connection
therewith deemed in the nature of interest under applicable law shall not exceed
the Highest Lawful Rate.  If the rate of interest (determined without regard to
the preceding sentence) under this Agreement at any time exceeds the Highest
Lawful Rate, the outstanding amount of the Loans made hereunder shall bear
interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect.  In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the Borrower shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of each Lender and the Borrower to conform
strictly to any applicable usury laws.  Accordingly, if a Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.

 

9.18                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

 

9.19                        Effectiveness.  This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by the Borrower and the Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

 

9.20                        Patriot Act.  Each Lender and the Administrative
Agent (for itself and not on behalf of the Lenders) hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lenders or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

73

--------------------------------------------------------------------------------



 

9.21                        Treatment of Certain Information; Confidentiality. 
Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and its Affiliates and the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of such Person and of such Person’s Affiliates (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable laws or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Credit Document or any action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this Agreement; (g) with the consent of the Borrower; or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender, or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower who did not acquire such information as a
result of a breach of this Section.  In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents or any Lender in connection
with the administration of this Agreement, the other Credit Documents, and the
Commitments.

 

For purposes of this Section, “Information” means all information received from
any Credit Party or Funding Entity relating to such Person or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such Person; provided that, in the case of information received
from any Credit Party or Funding Entity after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

[Remainder of page intentionally left blank]

 

74

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

MMA ENERGY HOLDINGS, LLC,

 

as Borrower

 

 

 

By:

/s/ Gary A. Mentesana

 

Name:

Gary A. Mentesana

 

Title:

Chief Operating Officer and President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

EAST WEST BANK,

 

as Administrative Agent, Collateral Agent and Lender

 

 

 

By:

/s/ Mark A. Parsa

 

Name:

Mark A. Parsa

 

Title:

SVP

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

EAST WEST BANK,

 

as Lender

 

 

 

By:

/s/ Mark A. Parsa

 

Name:

Mark A. Parsa

 

Title:

SVP

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CUSTOMERS BANK,

 

as Lender

 

 

 

By:

/s/ Blake Bamford

 

Name:

Blake Bamford

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(b)

TO CREDIT AGREEMENT

 

FINANCIAL COVENANTS

 

(a)                                 Consolidated Debt Service Coverage Ratio. 
The Consolidated Debt Service Coverage Ratio of the Performance Guarantor and
its consolidated Subsidiaries as of the last day of any Fiscal Quarter shall be
equal to or greater than 1.25 to 1.0.

 

(b)                                 Consolidated Debt to Net Worth.  The Debt to
Net Worth Ratio as of the last day of any Fiscal Quarter with respect to the
Performance Guarantor and its consolidated Subsidiaries, shall be less than or
equal to 2.5 to 1.0.

 

(c)                                  Consolidated Net Worth.  The Consolidated
Net Worth of the Performance Guarantor and its consolidated Subsidiaries as of
the last day of any Fiscal Quarter, shall not be less than $100,000,000

 

(d)                                 Consolidated Net Income.  The Consolidated
Net Income as of the last day of any Fiscal Year of the Performance Guarantor
and its consolidated Subsidiaries shall be greater than zero dollars.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

TO CREDIT AGREEMENT

 

FORM OF FUNDING NOTICE

 

Reference is made to the Credit Agreement, dated as of September 19, 2019 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MMA Energy Holdings, LLC (the “Company”),
as borrower (in such capacity, the “Borrower”), East West Bank, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”) and the Lenders from
time to time party thereto (each, in such capacity, a “Lender”).  All
capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

Pursuant to Section 2.1 of the Credit Agreement, the Company desires that the
Lenders make the following Revolving Loan to the Company in accordance with the
applicable terms and conditions of the Credit Agreement on [mm/dd/yy] (the
“Credit Date”):

 

Revolving Loans

 

$[·]

 

The undersigned is an Authorized Officer of the Company who is duly authorized
pursuant to the Credit Agreement to execute and deliver this Funding Notice on
behalf of the Company and hereby certifies in [his/her] capacity as an
Authorized Officer of the Company, and not in any individual capacity, that:

 

(i)                                     After making the Revolving Loans
requested on the Credit Date, the Facility Amount shall not exceed the Borrowing
Base.  Attached hereto as Annex A is an updated Borrowing Base Certificate.

 

(ii)                                  The determination and calculations of the
computations specified in the Borrowing Base Certificate attached as Annex A
hereto (the “Computations”), delivered in an electronic format, and a review of
the information used in determining and calculating the Computations was
conducted under my supervision.

 

(iii)                               The Computations were made in accordance
with the provisions of the Credit Agreement relating to the computation of the
Borrowing Base and the various components thereof.

 

(v)                                 The results of the Computations were
accurate and complete in all material respects as of the last day of the period
specified therein.

 

(vi)                              As of the Credit Date, the representations and
warranties contained in each of the Credit Documents are true and correct in all
material respects on and as of such Credit Date to the same extent as though
made on and as of such date, other than those that are qualified by materiality,
in which case, such representation and warranty shall be true and correct in all
respects as of such Credit Date except, in each case, to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects or true and correct

 

--------------------------------------------------------------------------------



 

in all respects, as the case may be, on and as of such earlier date.

 

(vii)                           As of the Credit Date, no event has occurred and
is continuing or would result from the consummation of the borrowing
contemplated hereby that would constitute an Event of Default or a Default.

 

The foregoing certifications, together with the Computations set forth in the
Borrowing Base Certificate attached as Annex A hereto, are made and delivered
[mm/dd/yy] pursuant to the Credit Agreement.

 

Date: [mm/dd/yy]

MMA ENERGY HOLDINGS, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-2

--------------------------------------------------------------------------------



 

ANNEX A

 

TO FUNDING NOTICE

 

[Borrowing Base Certificate to be attached]

 

Exhibit A-3

--------------------------------------------------------------------------------



 

EXHIBIT B

TO CREDIT AGREEMENT

 

FORM OF REVOLVING LOAN NOTE

 

[mm/dd/yy]

New York, New York

 

FOR VALUE RECEIVED, MMA Energy Holdings, LLC, a Maryland limited liability
company (the “Company”), promises to pay [·] (the “Payee”) or its registered
assigns, on or before [      ], 201[9], the lesser of (a) [DOLLARS] ($[·]), and
(b) the outstanding principal amount of all advances made by the Payee to the
Company as Revolving Loans under the Credit Agreement referred to below.

 

The Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of September 19, 2019 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among, the Company, East West Bank, as Administrative Agent (in such
capacity, the “Administrative Agent”) and as Collateral Agent (in such capacity,
the “Collateral Agent”), the Payee and the other lenders from time to time party
thereto (each, in such capacity, a “Lender”).  All capitalized terms used but
not otherwise defined herein shall have the meanings assigned thereto in the
Credit Agreement.

 

This Revolving Loan Note is issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Revolving Loans evidenced
hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Revolving Loan Note
shall be made in lawful money of the United States of America in same day funds
at the location designated in writing for such purpose by the Payee.  Unless and
until an Assignment Agreement effecting the assignment or transfer of the
obligations evidenced hereby shall have been duly executed and delivered in
accordance with the Credit Agreement and accepted by the Administrative Agent
and recorded in the Register, the Company, each Agent and the Lenders shall be
entitled to deem and treat the Payee as the owner and holder of this Revolving
Loan Note and the obligations evidenced hereby.  The Payee hereby agrees, by its
acceptance hereof, that before disposing of this Revolving Loan Note or any part
hereof it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Revolving Loan Note shall
not limit or otherwise affect the obligations of Company hereunder with respect
to payments of principal of or interest on this Revolving Loan Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Company, each as provided in the Credit Agreement.

 

THIS REVOLVING LOAN NOTE AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND THE
PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS

 

Exhibit B-1

--------------------------------------------------------------------------------



 

PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Revolving Loan Note, together with all accrued and unpaid
interest thereon, may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

 

The terms of this Revolving Loan Note are subject to amendment only in the
manner provided in the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Revolving
Loan Note or the Credit Agreement shall alter or impair the obligations of the
Company, which are absolute and unconditional, to pay the principal of and
interest on this Revolving Loan Note at the place, at the respective times, and
in the currency herein prescribed and in the Credit Agreement.

 

The Company promises to pay all actual, reasonable, documented, out-of-pocket
costs and expenses, including reasonable and documented attorneys’ fees, in
accordance with the Credit Agreement, incurred in connection with the collection
and enforcement of this Revolving Loan Note.  Subject to the terms of the Credit
Agreement, the Company and any endorsers of this Revolving Loan Note hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice.  Company and any endorsers of this Revolving Loan Note hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

 

IN WITNESS WHEREOF, the Company has caused this Revolving Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

MMA ENERGY HOLDINGS, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit B-2

--------------------------------------------------------------------------------



 

TRANSACTIONS ON

REVOLVING LOAN NOTE

 

Date

 

Amount of
Revolving Loan
Made This Date

 

Amount of
Principal
Paid This Date

 

Outstanding
Principal
Balance This Date

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-3

--------------------------------------------------------------------------------



 

EXHIBIT C

TO CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

The undersigned [is][are, respectively, the [     ] and] the [     ] of MMA
Energy Holdings, LLC (the “Borrower”) and MMA Capital Holdings, Inc. (the
“Performance Guarantor”) and hereby [certify/certifies] on behalf of the
Borrower or the Performance Guarantor, as applicable, solely in [his/her]
capacity as the [     ] of the Borrower and [     ] of the Performance Guarantor
and not in [his/her] individual capacity:

 

1.                                      [I/We] have reviewed the terms of that
certain Credit Agreement, dated as of September 19, 2019 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, East West Bank, as Administrative Agent (in
such capacity, the “Administrative Agent”) and as Collateral Agent (in such
capacity, the “Collateral Agent”), and the lenders from time to time party
thereto (each, in such capacity, a “Lender”), and [I/we] have made, or have
caused to be made under [my/our] supervision, a review in reasonable detail of
the transactions and condition of the Performance Guarantor and the Borrower
during the accounting period covered by the attached financial statements.

 

2.                                      The examination described in paragraph
no. 1 above did not disclose, and [I/we] have no knowledge of, the existence of
any condition or event which constitutes an Event of Default or Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth in a
separate attachment, if any, to this Certificate, describing in detail, the
nature of the condition or event, the period during which it has existed and the
action which the Borrower has taken, is taking, or proposes to take with respect
to each such condition or event.

 

3.                                      The financial statements attached hereto
fairly present, in all material respects, the financial condition and results of
operation of the Performance Guarantor or the Borrower, as applicable, as at the
dates indicated and have been prepared in accordance with GAAP consistently
applied, subject to changes resulting from audit and normal year-end
adjustments.

 

The foregoing certifications, together with the computations set forth in Annex
A attached hereto (demonstrating compliance by the Performance Guarantor with
the Financial Covenants) and the financial statements delivered with this
Certificate in support hereof, are made and delivered [mm/dd/yy] pursuant to
Section 5.1(c) of the Credit Agreement.  All capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

MMA ENERGY HOLDINGS, LLC

MMA CAPITAL HOLDINGS, INC.

 

 

By:

 

 

By:

 

 

 

Name:

Name:

Title:

Title:

 

Exhibit C-1

--------------------------------------------------------------------------------



 

ANNEX A

COMPLIANCE CERTIFICATE

 

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

 

[See attached]

 

Exhibit C-2

--------------------------------------------------------------------------------



 

EXHIBIT D

TO CREDIT AGREEMENT

 

FORM OF

 

BORROWING BASE CERTIFICATE

 

[On file with Borrower and Administrative Agent]

 

Exhibit D-1

--------------------------------------------------------------------------------



 

EXHIBIT E

TO CREDIT AGREEMENT

 

FORM OF

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement, dated as of the Effective Date set
forth below (the “Assignment”), is entered into between [Insert name of
Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.  Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement,
dated as of September 19, 2019 (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among MMA Energy
Holdings, LLC, as Borrower (in such capacity, the “Borrower”), East West Bank,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”) and the lenders from
time to time party thereto (each, in such capacity, a “Lender”), receipt of a
copy of which is hereby acknowledged by the Assignee.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.                                      Assignor: [     ]

 

2.                                      Assignee: [     ] and is an Eligible
Assignee

 

3.                                      Borrower: MMA Energy Holdings, LLC

 

4.                                      Administrative Agent: East West Bank

 

5.                                      Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for the Lender

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans

 

Revolving Commitment

 

$

[     ]

 

$

[     ]

 

[     ]

%

Revolving Loan

 

$

[     ]

 

$

[     ]

 

[     ]

%

 

Exhibit E-1

--------------------------------------------------------------------------------



 

Effective Date: [     ], 20[  ] [To be inserted by the Administrative Agent and
which shall be the effective date of recordation of transfer after in the
register therefor].

 

6.                                      Notice and Wire Instructions:

 

[Name of Assignor]

[Name of Assignee]

 

 

Notices:

Notices:

 

 

[     ]

[     ]

[     ]

[     ]

[     ]

[     ]

Attention: [     ]

Attention: [     ]

Telephone: [     ]

Telephone: [     ]

Email: [     ]

Email: [     ]

 

 

With a copy to:

With a copy to:

 

 

[     ]

[     ]

[     ]

[     ]

[     ]

[     ]

Attention: [     ]

Attention: [     ]

Telephone: [     ]

Telephone: [     ]

Email: [     ]

Email: [     ]

 

 

Wire Instructions:

Wire Instructions:

 

 

[     ]

[     ]

[     ]

[     ]

[     ]

[     ]

 

Exhibit E-2

--------------------------------------------------------------------------------



 

The terms in this Assignment are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[Name of Assignor]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEE:

 

 

 

[Name of Assignee]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Consented and Agreed to:

 

ADMINISTRATIVE AGENT:

 

 

 

EAST WEST BANK

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

MMA Energy Holdings, LLC(1)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Borrower consent (such consent not to be unreasonably withheld, conditioned
or delayed) is required unless an Event of Default under Section 7.1(a),
7.1(f) or 7.1(g) has occurred and is continuing.

 

Exhibit E-3

--------------------------------------------------------------------------------



 

ANNEX A

TO ASSIGNMENT AND

ASSUMPTION AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.                                             Representations and Warranties.

 

1.1                               Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document (as defined below), (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement Credit Documents (as defined in the Credit Agreement) or any other
instrument or document delivered pursuant thereto, other than this Assignment
(herein collectively the “Credit Documents”), or any collateral thereunder,
(iii) the financial condition of the Borrower, the Performance Guarantor or
Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by the Borrower, the Performance Guarantor or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.

 

1.2                               Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, (iii) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Revolving Commitments
or Loans, as the case may be, (iv) it will make or invest in, as the case may
be, its Revolving Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Revolving
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of Section 9.6 of the Credit Agreement, the disposition of such
Revolving Commitments or Loans or any interests therein shall at all times
remain within its exclusive control), (v) it does not own or control, or own or
control any Person owning or controlling, any trade debt or Indebtedness of the
Borrower or the Performance Guarantor other than the Obligations or any Capital
Stock of the Borrower or the Performance Guarantor, (vi) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (vii) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(viii) attached to the Assignment is any tax documentation required to be
delivered by it pursuant to the terms of Section 2.15(d) or (e) of the Credit
Agreement, duly completed

 

Exhibit E-4

--------------------------------------------------------------------------------



 

and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

 

2.                                      Payments. All payments with respect to
the Assigned Interests shall be made on the Effective Date as follows:

 

2.1                               With respect to Assigned Interests for
Revolving Loans, from and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.                                            General Provisions. This
Assignment shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment.  THIS ASSIGNMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF.

 

Exhibit E-5

--------------------------------------------------------------------------------



 

EXHIBIT F

TO CREDIT AGREEMENT

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

Reference is made to the Credit Agreement, dated as of September 19, 2019 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MMA Energy Holdings, LLC, as Borrower (in
such capacity, the “Borrower”), East West Bank, as Administrative Agent (in such
capacity, the “Administrative Agent”) and as Collateral Agent (in such capacity,
the “Collateral Agent”) and the lenders from time to time party thereto (each,
in such capacity, a “Lender”).

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and (if the
undersigned is not classified as a partnership for U.S. federal income tax
purposes) beneficial owner of the Loan(s) (as well as any Revolving Loan
Note(s) evidencing such Loan(s)) or participation in respect of which it is
providing this certificate, (ii) if the undersigned is classified as a
partnership for U.S. federal income tax purposes, its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Revolving Loan Note(s) evidencing such Loan(s)) or participation, (iii) it is
not (or, if the undersigned is classified as a partnership for U.S. federal
income tax purposes, none of its direct or indirect partners/members is) a bank
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) it
is not (or, if the undersigned is classified as a partnership for U.S. federal
income tax purposes, none of its direct or indirect partners/members is) a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (v) it is not (or, if the
undersigned is classified as a partnership for U.S. federal income tax purposes,
none of its direct or indirect partners/members is) a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code.(2)

 

The undersigned has furnished (i) a certificate of its non-U.S. Person status on
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) if the undersigned
is classified as a partnership for U.S. federal income tax purposes, an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Administrative Agent and
the Borrower (or the participating Lender in the case of a participation) in
writing, and (2) the undersigned shall have at all times furnished the
Administrative Agent and the Borrower (or the participating Lender in the case
of a participation) with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used

 

--------------------------------------------------------------------------------

(2)  Certification included in item (vi) is already part of the applicable tax
forms.

 

Exhibit F-1

--------------------------------------------------------------------------------



 

herein shall have the meanings given to them in the Credit Agreement.

 

 

[Name of Lender/Participant]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit F-2

--------------------------------------------------------------------------------



 

EXHIBIT G

TO CREDIT AGREEMENT

 

FORM OF

 

CLOSING DATE CERTIFICATE

 

The undersigned [is][are, respectively, the [     ] and] the [     ] of MMA
Energy Holdings, LLC (the “Borrower”), MMA Financial TC, LLC (the “Pledgor”) and
MMA Capital Holdings, Inc. (the “ Performance Guarantor”) and hereby
[certify/certifies] on behalf of the Borrower, the Pledgor or the Performance
Guarantor, as applicable, solely in [his/her] capacity as the [     ] of the
Borrower, [     ] of the Pledgor and [     ] of the Performance Guarantor and
not in [his/her] individual capacity:

 

1.                                      [I/We] have reviewed the terms of
Section 3 of the Credit Agreement, dated as of September 19, 2019 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Credit Agreement”; all capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement), among the
Borrower, East West Bank, as Administrative Agent and as Collateral Agent) and
the lenders from time to time party thereto, each as a Lender, and the
definitions and provisions contained in such Credit Agreement relating thereto,
and in [my/our] opinion [I/we] have made, or have caused to be made under
[my/our] supervision, such examination or investigation as is necessary to
enable [me/us] to express an informed opinion as to the matters referred to
herein.

 

2.                                      Based upon [my/our] review and
examination described in paragraph 1 above:

 

(i)                                     the representations and warranties
contained in each of the Credit Documents are true and correct in all material
respects on and as of the Closing Date to the same extent as though made on and
as of such date, other than those qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects as of such
Credit Date, except, in each case, to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects or
true and correct in all respects, as the case may be, on and as of such earlier
date.

 

(i)                                     all Governmental Authorizations and all
consents of other Persons, in each case that are necessary or advisable to be
obtained by them, in connection with the transactions contemplated by the Credit
Documents have been obtained. All applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof, and
no action, request for stay, petition for review or rehearing, reconsideration
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired;

 

(iii)                               these does not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened, in any court or before any arbitrator or
Governmental Authority, that, singly or in the aggregate, materially

 

Exhibit G-1

--------------------------------------------------------------------------------



 

impairs any of the transactions contemplated by the Credit Documents or that
could have a Material Adverse Effect;

 

(iv)                              since December 31, 2018, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect; and

 

(v)                                 as of the Closing Date, no event has
occurred and is continuing that would constitute an Event of Default or a
Default

 

The foregoing certifications are made and delivered as of [mm/dd/yy].

 

 

MMA ENERGY HOLDINGS, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MMA TC FINANCIAL, LLC,

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MMA CAPITAL HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit G-2

--------------------------------------------------------------------------------



 

EXHIBIT H

TO CREDIT AGREEMENT

 

FORM OF

 

SOLVENCY CERTIFICATE

 

The undersigned [is][are, respectively, the [     ] and] the [     ] of MMA
Energy Holdings, LLC (the “Borrower”), MMA Financial TC, LLC (the “Pledgor”) and
MMA Capital Holdings, Inc. (the “Performance Guarantor”) and hereby
[certify/certifies] on behalf of the Borrower (and each Funding Entity) or the
Performance Guarantor, as applicable, solely in [his/her] capacity as the
[     ] of the Borrower, [     ] of the Pledgor and [     ] of the Performance
Guarantor and not in [his/her] individual capacity:

 

1.                                      Reference is made to that certain Credit
Agreement, dated as of September 19, 2019 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
all capitalized terms used but not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement), among the Borrower, East
West Bank, as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent (in such capacity, the “Collateral Agent”) and
the lenders from time to time party thereto (each, in such capacity, a
“Lender”).

 

2.                                      As of the Closing Date, each of the
Borrower, the Pledgor, the Performance Guarantor and each Funding Entity is
Solvent.

 

The foregoing certifications are made and delivered as of [mm/dd/yy].

 

 

MMA ENERGY HOLDINGS, LLC

 

 

 

By:

 

 

Name:

 

Title: [Chief Financial Officer]

 

 

 

MMA TC FINANCIAL, LLC,

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MMA CAPITAL HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

Title: [Chief Financial Officer]

 

Exhibit H-1

--------------------------------------------------------------------------------



 

EXHIBIT I

TO CREDIT AGREEMENT

 

FORM OF

 

MONTHLY SERVICING REPORT

 

[On file with Borrower and Administrative Agent]

 

Exhibit I-1

--------------------------------------------------------------------------------



 

EXHIBIT J

TO CREDIT AGREEMENT

 

FORM OF

 

JOINDER AGREEMENT

 

This Joinder Agreement (this “Agreement”), dated as of [·] is entered into by
and between [·] (the “New Lender”) and the Administrative Agent (as hereinafter
defined) pursuant to that certain Credit Agreement, dated as of September 19,
2019 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among MMA Energy Holdings, LLC (the
“Company”), as borrower (in such capacity, the “Borrower”), East West Bank, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”) and the Lenders from
time to time party thereto (each, in such capacity, a “Lender”).  Capitalized
terms not otherwise defined herein are defined in the Credit Agreement.

 

The New Lender desires to become a Lender pursuant to the terms of the Credit
Agreement and the Borrower and the Administrative Agent are amenable to the
same.

 

Accordingly, the New Lender hereby agrees as follows with the Administrative
Agent:

 

1.                                      The New Lender hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Lender
will be deemed to be a party to the Credit Agreement and a “Lender” for all
purposes of the Credit Agreement and the other Credit Documents, and shall have
all of the rights and obligations of a Lender thereunder as fully as if it has
executed the Credit Agreement and the other Credit Documents.  The New Lender
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Agreement and in the
Credit Documents which are binding upon the Lenders.

 

2.                                      Each of the parties listed on the
signature pages hereof agrees that, at any time and from time to time, upon the
written request of the Administrative Agent, it will execute and deliver such
further documents and do such further acts and things as the Administrative
Agent may reasonably request in order to effect the purposes of this Agreement.

 

3.                                      Upon becoming a Lender under the Credit
Documents and after giving effect hereto, the New Lender’s Revolving Commitment
under the Credit Agreement shall be:

 

Aggregate Amount of Revolving Commitment
for all Lenders

 

Amount of Revolving Commitment for New
Lender

 

$

[·]

 

$

[·]

 

 

4.                                      The New Lender (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Documents, (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Revolving Commitments or Loans, as
the case may be, (iii) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Revolving Commitments
or Loans, as the case may be, (iv) it will make or invest in,

 

Exhibit J-1

--------------------------------------------------------------------------------



 

as the case may be, its Revolving Commitments or Loans for its own account in
the ordinary course of its business and without a view to distribution of such
Revolving Commitments or Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws, (v) it does not own or control,
or own or control any Person owning or controlling, any trade debt or
Indebtedness of the Borrower or the Performance Guarantor other than the
Obligations or any Capital Stock of the Borrower or the Performance Guarantor,
(vi) it has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement on the basis of which it has made such
analysis and decision, (vii) attached to the Agreement is any tax documentation
required to be delivered by it pursuant to the terms of Section 2.15(d) or
(e) of the Credit Agreement, duly completed and executed by it and (viii) from
and after the date hereof, it shall be bound by the provisions of the Credit
Agreement and shall have the rights and obligations of a Lender thereunder and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at that time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

5.                                      The Administrative Agent acknowledges,
agrees and confirms that, upon the effectiveness of this Agreement, the New
Lender will be deemed to be a party to the Credit Agreement and a “Lender” for
all purposes of the Credit Agreement and the other Credit Documents, and shall
have all of the rights and obligations of a Lender thereunder as fully as if it
has executed the Credit Agreement and the other Credit Documents.

 

6.                                      This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute one contract.

 

7.                                      This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York.

 

8.                                      This Agreement shall become effective
upon the execution hereof by Administrative Agent, New Lender and the Borrower. 
Notwithstanding the above, this Agreement shall be deemed to be effective upon
the funding of New Lender by any portion of its Revolving Commitment under the
Credit Documents.

 

[Signature Page Follows]

 

Exhibit J-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Administrative Agent and the New Lender have caused this
Agreement to be duly executed by their authorized officers, and the Borrower has
caused the same to be accepted by its authorized officers, respectively, as of
the day and year first above written.

 

 

 

[NEW LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Consented and Agreed to:

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

EAST WEST BANK

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MMA ENERGY HOLDINGS, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit J-3

--------------------------------------------------------------------------------